Exhibit 10.02

 

LOAN AGREEMENT

 

by and among

 

iGATE CORPORATION,

 

iGATE, INC.

 

and

 

PNC BANK, NATIONAL ASSOCIATION

 

DATED SEPTEMBER 16, 2003

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

SECTION

--------------------------------------------------------------------------------

        PAGE


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

1.01

  

Certain Definitions

   1

1.02

  

Construction and Interpretation

   11

ARTICLE II THE CREDIT FACILITIES

   12

2.01

  

The Revolving Credit Facility Commitment

   12

2.02

  

Interest Rates

   14

2.03

  

Fees

   15

2.04

  

Payments

   16

2.05

  

Agreement to Issue Letters of Credit

   16

2.06

  

Letter of Credit Fees

   17

2.07

  

Payments and Nature of Borrowers’ Obligations Under Letters of Credit

   17

2.08

  

Period of Issuance and Term of Letters of Credit

   19

2.09

  

Booking of Libor Rate Loans

   19

2.10

  

Assumptions Concerning Funding of Libor Rate Loans

   19

2.11

  

Additional Costs

   19

2.12

  

Illegality; Impracticability

   20

2.13

  

Loan Account

   21

2.14

  

Security

   21

2.15

  

Financing Statements

   21

ARTICLE III REPRESENTATIONS AND WARRANTIES

   21

3.01

  

Organization and Qualification

   21

3.02

  

Authority; Power to Carry on Business; Licenses

   22

3.03

  

Execution and Binding Effect

   22

3.04

  

Absence of Conflicts

   22

3.05

  

Authorizations and Filings

   22

3.06

  

[Intentionally Omitted.]

   23

3.07

  

Officers and Directors; Business

   23

3.08

  

Title to Property

   23

3.09

  

Financial Information

   23

3.10

  

Taxes

   23

3.11

  

Contracts

   23

3.12

  

Litigation

   23

3.13

  

Laws

   24

3.14

  

ERISA

   24

3.15

  

Patents, Licenses, Franchises

   24

3.16

  

Environmental Matters

   24

3.17

  

Use of Proceeds

   25

3.18

  

Margin Stock

   25

3.19

  

No Event of Default; Compliance with Agreements

   25

 

- i -



--------------------------------------------------------------------------------

3.20

  

No Material Adverse Change

   25

3.21

  

Security Interest

   25

3.22

  

Labor Controversies

   26

3.23

  

Solvency

   26

3.24

  

Subsidiaries

   26

3.25

  

Governmental Regulation

   26

3.26

  

Accurate and Complete Disclosure; Continuing Representations and Warranties

   26

ARTICLE IV CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

   27

4.01

  

Representations and Warranties; Events of Default and Potential Defaults

   27

4.02

  

Loan Documents

   27

4.03

  

UCC Financing Statements

   27

4.04

  

Other Documents and Conditions

   27

4.05

  

Details, Proceedings and Documents

   29

4.06

  

Fees and Expenses

   29

ARTICLE V AFFIRMATIVE COVENANTS

   29

5.01

  

Reporting and Information Requirements

   29

5.02

  

Preservation of Existence and Franchises

   31

5.03

  

Insurance

   31

5.04

  

Maintenance of Properties

   32

5.05

  

Payment of Liabilities

   32

5.06

  

Financial Accounting Practices

   32

5.07

  

Compliance with Laws

   33

5.08

  

Pension Plans

   33

5.09

  

Continuation of and Change in Business

   33

5.10

  

Use of Proceeds

   33

5.11

  

Lien Searches

   33

5.12

  

Further Assurances

   33

5.13

  

Maintenance of Required Collateral Account Balance

   34

5.14

  

Amendment to Schedules and Representations and Warranties

   34

5.15

  

Financial Covenants

   34

ARTICLE VI NEGATIVE COVENANTS

   34

6.01

  

Liens

   34

6.02

  

Indebtedness

   36

6.03

  

Guarantees and Contingent Liabilities

   36

6.04

  

Loans and Investments

   37

6.05

  

Distributions

   37

6.06

  

Self-Dealing

   37

6.07

  

Disposition of Assets

   38

6.08

  

Continuation of or Change in Business

   38

6.09

  

Margin Stock

   38

6.10

  

Merger; Consolidation

   38

6.11

  

Acquisitions

   39

6.12

  

Change of Control

   39

6.13

  

Double Negative Pledge

   39

 

ii



--------------------------------------------------------------------------------

6.14

  

Sale/Leaseback

   40

6.15

  

Modifications to Material Documents

   40

ARTICLE VII DEFAULTS

   40

7.01

  

Events of Default

   40

7.02

  

Consequences of an Event of Default

   42

7.03

  

Set-Off

   43

7.04

  

Other Remedies

   43

ARTICLE VIII MISCELLANEOUS

   43

8.01

  

Business Days

   43

8.02

  

Amendments and Waivers

   43

8.03

  

No Implied Waiver; Cumulative Remedies

   44

8.04

  

Notices

   44

8.05

  

Expenses; Taxes; Attorneys Fees

   45

8.06

  

Severability

   45

8.07

  

Governing Law; Consent to Jurisdiction

   46

8.08

  

Prior Understandings

   46

8.09

  

Duration; Survival

   46

8.10

  

Counterparts

   46

8.11

  

Successors and Assigns

   46

8.12

  

No Third Party Beneficiaries

   46

8.13

  

Participation and Assignment

   47

8.14

  

Exhibits

   47

8.15

  

Headings

   47

8.16

  

Indemnity

   47

8.17

  

Limitation of Liability

   48

8.18

  

WAIVER OF TRIAL BY JURY

   49

 

iii



--------------------------------------------------------------------------------

 

LOAN AGREEMENT

 

Agreement, dated the 16th day of September, 2003, by and among iGate
Corporation, a Pennsylvania corporation (“IGC”), iGate, Inc., a Pennsylvania
corporation (“IGI”) (IGC and IGI are each a “Borrower” and collectively, the
“Borrowers”), and PNC Bank, National Association (the “Bank”) (the “Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers have requested that the Bank extend credit to the
Borrowers in an aggregate principal amount of up to Twenty-Five Million and
00/100 Dollars ($25,000,000.00), the proceeds of which will be used, among other
things, (i) to refinance existing Indebtedness (as hereinafter defined) of IGC,
(ii) for Acquisitions (as hereinafter defined), and (iii) for working capital
and general corporate purposes; and

 

WHEREAS, the Bank is willing to extend such credit to the Borrowers pursuant to
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

  1.01 Certain Definitions.

 

In addition to other words and terms defined elsewhere in this Agreement, the
following words and terms have the following meanings, respectively, unless the
context otherwise clearly requires:

 

“Account Control Agreement” shall mean the Amended and Restated Notification and
Control Letter, dated of even date herewith, from IGC and the Bank to Black
Rock, acknowledged and accepted by Black Rock, as amended, modified or
supplemented from time to time.

 

“Acquisition” shall mean any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of any Person, or any business or
division of any Person, or (b) the acquisition of in excess of fifty percent
(50%) of the capital stock (or other equity interest) of any Person.

 

“Affiliate” shall mean any Person that directly or indirectly controls, is
controlled by, or is under common control with, a Borrower. The term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.



--------------------------------------------------------------------------------

“Agreement” shall mean this Loan Agreement, as amended, modified or supplemented
from time to time.

 

“Applicable Rate” shall mean a rate per annum equal to (i) the Base Rate
Applicable Rate, or (ii) the Libor Rate Applicable Rate, as the case may be.

 

“Authorized Representative” shall mean each Person designated from time to time,
as appropriate, in writing by the Borrowers to the Bank for the purpose of
giving notices of borrowing, renewal or conversion of Loans, which designation
shall continue in full force and effect until terminated in writing by the
Borrowers to the Bank.

 

“Bank” shall mean PNC Bank, National Association, with an office at One PNC
Plaza, 249 Fifth Avenue, Pittsburgh, Pennsylvania 15222.

 

“Base Rate” shall mean the greater of (i) the interest rate per annum announced
from time to time by the Bank at its Office as its then prime rate, which rate
may not be the lowest rate then being charged commercial borrowers by the Bank,
or (ii) the Federal Funds Open Rate plus one-half of one percent (.50%) per
annum.

 

“Base Rate Applicable Rate” shall mean a rate per annum equal to the Base Rate
plus one quarter of one percent (0.25%).

 

“Base Rate Loans” shall mean any Loan that bears interest with reference to the
Base Rate.

 

“Black Rock” shall mean Black Rock Institutional Management Corporation, as
agent for Provident Institutional Funds – TempFund.

 

“Borrower” or “Borrowers” shall mean, singularly or collectively, as the context
may require, IGI and IGC.

 

“Business Day” shall mean a day of the year on which banks are not required or
authorized to close in Pittsburgh, Pennsylvania and, if the applicable Business
Day relates to a Libor Rate Loan, on which dealings are carried on in the London
interbank eurodollar market.

 

“Capital Lease” shall mean any lease of any tangible or intangible property
(whether real, personal or mixed), however denoted, which is required by GAAP to
be reflected as a liability on the balance sheet of the lessee.

 

“Capitalized Lease Obligation” shall mean, with respect to each Capital Lease,
the amount of the liability reflecting the aggregate discounted amount of future
payments under such Capital Lease calculated in accordance with GAAP and
Statement of Financial Accounting Standards No. 13 (as supplemented and modified
from time to time), and any corresponding future interpretations by the
Financial Accounting Standards Board or any successor thereto.

 

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof, (b) time deposits, certificates of deposit and
eurodollar time deposits, bankers’ acceptances and overnight bank deposits, in
each case with the Bank or with any domestic commercial bank having capital and

 

2



--------------------------------------------------------------------------------

surplus in excess of Five Hundred Million and 00/100 Dollars ($500,000,000.00),
(c) notes and bonds issued by domestic corporations, (d) tax exempt money market
securities, (e) notes and bonds issued by state and municipal governments, and
(f) money market mutual funds; provided however, that (x) at least one third of
the value of the Cash Equivalents shall have a maximum weighted average to
maturity of not more than six (6) months and the remaining value of the Cash
Equivalents shall have a maximum weighted average to maturity of not more than
eighteen (18) months, and (y) the Cash Equivalents which are of a type
customarily rated by S&P and Moody’s, must have a rating of at least A-1 by S&P
or P-1/VMG-1 by Moody’s, if short term, or double “A” or higher by S&P and
Moody’s, if long term.

 

“Change of Control” shall mean that (a) Ashok K. Trivedi and Sunil Wadhwani
shall fail to collectively own at least thirty percent (30%) of the voting
capital stock of IGC, (b) any “person” or “group” (within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) other than
Ashok K. Trivedi or Sunil Wadhwani becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934), directly or indirectly,
of thirty percent (30%) or more of the voting power of the then outstanding
capital stock of IGC entitled to vote generally in the election of directors of
IGC, (c) during any period of twelve (12) consecutive calendar months, the board
of directors of IGC shall cease to have a majority of its member individuals who
either: (i) were directors of IGC on the first day of such period; or (ii) were
elected or nominated for election to the board of directors of IGC at the
recommendation of or other approval by at least a majority of the directors then
still in office at the time of such election or nomination who were directors of
IGC on the first day of such period, or whose election or nomination for
election was so approved, or (d) IGC shall cease to own or control at least a
majority (or such higher percentage as is necessary to control any issues that
could be submitted to a vote of the shareholders of IGI), directly or
indirectly, of the issued and outstanding voting shares of the capital stock of
IGI. For purposes of calculating ownership percentages of shares owned by Ashok
K. Trivedi and Sunil Wadhwani, shares beneficially owned by members of their
immediate family in trust or family partnerships for the benefit of Messrs.
Trivedi and Wadhwani or members of their immediate family shall be deemed to be
beneficially owned by Messrs. Trivedi and Wadhwani, respectively.

 

“Closing” shall mean the closing of the transactions provided for in this
Agreement on the Closing Date.

 

“Closing Date” shall mean September 16, 2003 or such other date upon which the
parties may agree.

 

“Code” shall mean the Internal Revenue Code of 1986 as amended along with the
rules, regulations, decisions and other official interpretations in connection
therewith.

 

“Collateral” shall mean that as set forth in Section 3.21 hereof.

 

“Collateral Account” shall mean that certain custodial account with Black Rock
in the name of “PNC Bank, National Association, Pledgee f/b/o IGC” being
designated as Investment Account No. 22804.

 

“Collateral Account Balance” shall mean, as of the date of determination, the
fair market value of the Collateral Account.

 

3



--------------------------------------------------------------------------------

“Commitment Fee” shall mean that as set forth in Section 2.03 hereof.

 

“Consolidated” shall mean the resulting consolidation of the financial
statements of the Borrowers and their Subsidiaries in accordance with GAAP,
including principles of consolidation consistent with those applied in
preparation of the Consolidated financial statements referred to in Section 3.09
hereof.

 

“Contamination” shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Property which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the investigation,
cleanup, removal, remediation, containment, abatement of or other response
action or which otherwise constitutes a violation of Environmental Laws.

 

“Debt” shall mean, collectively, (A) all Indebtedness, whether of principal,
interest, fees, expenses or otherwise, of the Borrowers to the Bank, whether now
existing or hereafter incurred under this Agreement, the Notes and the other
Loan Documents, as the same may be amended from time to time, together with any
and all extensions, renewals, refinancings or refundings thereof in whole or in
part; (B) all costs and expenses including, without limitation, to the extent
permitted by Law, reasonable attorneys’ fees and legal expenses, incurred by the
Bank in the collection of any of the indebtedness referred to in clause (A)
above in amounts due and owing to the Bank under this Agreement or the other
Loan Documents; and (C) any advances made by the Bank for the maintenance,
preservation, protection or enforcement of, or realization upon, any property or
assets now or hereafter made subject to a Lien granted pursuant to this
Agreement, the other Loan Documents or pursuant to any agreement, instrument or
note relating to any of the Debt, including, without limitation, advances for
taxes, insurance, repairs and the like.

 

“Distributions” shall mean, for the period of determination, (i) all
distributions of cash, securities or other property (other than capital stock)
on or in respect of any shares of any class of capital stock of a Borrower and
(ii) all purchases, redemptions or other acquisitions by a Borrower of any
shares of capital stock of the Borrowers.

 

“Environmental Laws” shall mean all federal, state, local and foreign Laws and
any rules, regulations, consent decrees, settlement agreements, judgments,
orders, directives, policies or programs issued by or entered into with an
Official Body pertaining or relating to: (i) pollution or pollution control;
(ii) protection of human health or the environment; (iii) employee safety in the
workplace; (iv) the presence, use, management, generation, manufacture,
processing, extraction, treatment, recycling, refining, reclamation, labeling,
transport, storage, collection, distribution, disposal or release or threat of
release of Regulated Substances; (v) the presence of Contamination; (vi) the
protection of endangered or threatened species; and (vii) the protection of
Environmentally Sensitive Areas.

 

“Environmentally Sensitive Area” shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including

 

4



--------------------------------------------------------------------------------

Environmental Laws; or (v) a floodplain or other flood hazard area as defined
pursuant to any applicable Laws.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect as of the date of this Agreement and as amended from time to time in the
future, and any successor statute of similar impact, and the rules and
regulations thereunder, or from time to time in effect.

 

“ERISA Affiliate” shall mean a Person which is under common control with a
Borrower within the meaning of Section 414(b) of the Code including, but not
limited to, a Subsidiary of a Borrower.

 

“Event of Default” shall mean any of the Events of Default described in Section
7.01 of this Agreement.

 

“Excess Amount” shall mean that as set forth in Section 2.01(d) hereof.

 

“Excess Interest” shall mean that as set forth in Section 2.02(d) hereof.

 

“Expiration Date” shall mean September 15, 2004.

 

“Federal Funds Open Rate” shall mean the rate per annum determined by the Bank
in accordance with its usual procedures (which determination shall be conclusive
absent manifest error) to be the “open” rate for federal funds transactions as
of the opening of business for federal funds transactions among members of the
Federal Reserve System arranged by federal funds brokers on such day, as quoted
by Garvin Guybutler, any successor entity thereto, or any other broker selected
by the Bank, as set forth on the applicable Telerate display page; provided,
however, that if such day is not a Business Day, the Federal Funds Open Rate for
such day shall be the “open” rate on the immediately preceding Business Day, or
if no such rate shall be quoted by a Federal funds broker at such time, such
other rate as determined by the Bank in accordance with its usual procedures.

 

“Fiscal Quarter(s)” shall mean the period(s) of January 1 through March 31,
April 1 through June 30, July 1 through September 30 and October 1 through
December 31 of each calendar year.

 

“GAAP” means generally accepted accounting principles (as such principles may
change from time to time) which shall include the official interpretations
thereof by the Financial Accounting Standards Board applied on a consistent
basis (except for changes in application in which the Borrowers’ independent
certified public accountants concur).

 

“Guaranty” shall mean any obligation of a Person guaranteeing or in effect
guaranteeing any liability or obligation of any other Person in any manner,
whether directly or indirectly, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.

 

“IGC” shall mean iGate Corporation, a Pennsylvania corporation, having its
principal place of business at Suite 500, 1000 Commerce Drive, Pittsburgh,
Pennsylvania 15275.

 

5



--------------------------------------------------------------------------------

“IGI” shall mean iGate, Inc., a Pennsylvania corporation, having its principal
place of business at Suite 500, 1000 Commerce Drive, Pittsburgh, Pennsylvania
15275.

 

“Indebtedness” shall mean, (i) all obligations for borrowed money, direct or
indirect, incurred, assumed or guaranteed (including, without limitation, all
notes payable and drafts accepted representing loans, extensions of credit, all
obligations evidenced by bonds, debentures, notes or similar instruments, all
obligations on which interest charges are customarily paid, all obligations
under conditional sale or other title retention agreements, all obligations for
the deferred purchase price of capital assets and all obligations issued or
assumed as full or partial payment for property), (ii) all obligations secured
by any Lien existing on property owned or acquired subject thereto, whether or
not the obligations secured thereby shall have been assumed, (iii) all
reimbursement obligations (contingent or otherwise), (iv) all Indebtedness
represented by obligations under a Capital Lease and the amount of such
Indebtedness shall be the aggregate amount of Capitalized Lease Obligations with
respect to such Capital Lease, (v) all obligations (contingent or otherwise)
under any letter of credit, banker’s acceptance, guaranty or indemnification
agreement, (vi) all obligations to advance funds to, or to purchase assets,
property or services from, any other Person in order to maintain the financial
condition of such Person and (vii) any other transaction (including forward sale
or purchase agreements) having the commercial effect of a borrowing of money
entered into by a Borrower to finance its operations or capital requirements.

 

“Indemnified Liabilities” shall mean that as set forth in Section 8.16 hereof.

 

“Indemnitees” shall mean that as set forth in Section 8.16 hereof.

 

“Interest Period” shall mean, with respect to any Libor Rate Loan, the period
commencing on (and including) the date on which such Loan is made as, renewed as
or converted into a Libor Rate Loan and ending on (but excluding) the last day
of such period as selected by the Borrowers pursuant to the provisions below
and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of such period
as selected by the Borrowers pursuant to the provisions below. The duration of
each Interest Period for any Libor Rate Loan shall be for any number of Months
selected by the Borrowers upon notice as set forth in Section 2.01(c), provided
that:

 

(i) the Interest Period for any Libor Rate Loan shall be one (1), two (2), three
(3) or six (6) Months or such other period as may be agreed upon by the
Borrowers and the Bank;

 

(ii) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall occur on
the next succeeding Business Day, provided that if such extension of time would
cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the last
Business Day immediately preceding what would otherwise be the last day of such
Interest Period;

 

(iii) if the Borrowers renew any Libor Rate Loan for an additional Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest

 

6



--------------------------------------------------------------------------------

Period; however, interest shall only be charged once for such day at the rate
applicable to the Libor Rate Loan for the new Interest Period;

 

(iv) if the Borrowers fail to select the duration of any Interest Period for any
Libor Rate Loan, the duration of such Interest Period shall be one (1) Month;
and

 

(v) the last day of any Interest Period shall not occur after the Expiration
Date.

 

“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Official Body.

 

“Lease Obligation” shall mean an obligation of a lessee under a lease of any
tangible or intangible property (whether real, personal or mixed) including,
without limitation, with respect to any period under any such lease, the
aggregate amounts payable by such lessee to or on behalf of the lessor for such
period, including, without limitation, property taxes, insurance, interest and
amortized charges which such lessee is required to pay pursuant to such lease.
Whenever it is necessary to determine the amount of Lease Obligations for any
period with respect to which any of the rentals under the relevant lease are not
definitely determinable by the terms of the lease, all such rentals will be
estimated in a reasonable amount for such period.

 

“Letter of Credit” or “Letters of Credit” shall mean, singularly or
collectively, as the context may require, the letters of credit issued in
accordance with Section 2.05 hereof.

 

“Letter of Credit Commission” shall mean as set forth in Section 2.06 hereof.

 

“Letter of Credit Face Amount” shall mean, for each Letter of Credit, the face
amount of such Letter of Credit.

 

“Letter of Credit Related Documents” shall mean any agreements or instruments
relating to a Letter of Credit.

 

“Letter of Credit Reserve” shall mean, at any time, an amount equal to (i) the
aggregate Letters of Credit Outstanding at such time plus, without duplication,
(ii) the aggregate amount theretofore paid by the issuer under the Letters of
Credit and not debited to the Borrowers’ account or otherwise reimbursed by the
Borrowers.

 

“Letters of Credit Outstanding” shall mean, at any time, the maximum amount
available to be drawn at such time under all then outstanding Letters of Credit
including any amounts drawn thereunder and not reimbursed, regardless of the
existence or satisfaction of any conditions or limitations on drawing.

 

“Libor Rate” shall mean, for any Interest Period, a fixed interest rate per
annum determined by the Bank by dividing (the resulting quotient rounded
upwards, if necessary, to the nearest 1/100th of one percent (1%) per annum) (i)
the rate of interest determined by the Bank in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) to be
the average of the London interbank offered rates for U.S. Dollars quoted by the
British Bankers’ Association as set forth on Moneyline Telerate (or appropriate
successor or, if the British Bankers’

 

7



--------------------------------------------------------------------------------

Association or its successors ceases to provide such quotes, a comparable
replacement determined by the Bank) display page 3750 (or such other display
page on the Moneyline Telerate service as may replace display page 3750) two (2)
Business Days prior to the first day of such Interest Period for an amount
comparable to the amount of such Libor Rate Loan and having a borrowing date and
a maturity comparable to such Interest Period by (ii) a number equal to 1.00
minus the Libor Rate Reserve Percentage. The Libor Rate may also be expressed by
the following formula:

 

          Average of London interbank offered rates quoted by BBA or appropriate
successor as shown on Libor Rate    =   

Moneyline                Telerate                Service   
             display                page                 3750

--------------------------------------------------------------------------------

          1.00 – Libor Rate Reserve Percentage

 

The Libor Rate shall be adjusted with respect to any Libor Rate Loan that is
outstanding on the effective date of any change in the Libor Rate Reserve
Percentage as of such effective date. The Bank shall give prompt notice to the
Borrowers of the Libor Rate as determined or adjusted in accordance herewith,
which determination shall be conclusive absent manifest error.

 

“Libor Rate Applicable Rate” shall mean a rate per annum equal to the Libor Rate
plus one and one quarter of one percent (1.25%).

 

“Libor Rate Loan” shall mean any Loan that bears interest with reference to the
Libor Rate.

 

“Libor Rate Reserve Percentage” shall mean as of any day the maximum percentage
in effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

 

“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature including, but
not limited to, any conditional sale or title retention arrangement, and any
assignment, deposit arrangement or lease intended as, or having the effect of,
security for Indebtedness.

 

“Loan” or “Loans” shall mean, singularly or collectively, as the context may
require, the Revolving Credit Loans and/or any other credit extended to the
Borrowers by the Bank under this Agreement.

 

“Loan Account” shall mean that as set forth in Section 2.13 hereof.

 

“Loan Document” or “Loan Documents” shall mean, singularly or collectively as
the context may require, (i) this Agreement, (ii) the Notes, (iii) the Pledge
and Security Agreement, (iv) the Account Control Agreement, (v) the Letters of
Credit, (vi) the Letter of Credit Related Documents, (vii) the UCC financing
statement filed in accordance with the Pledge and Security Agreement and (viii)
any and all other documents, instruments, certificates and agreements executed
and delivered in connection with this Agreement, as any of them may be amended,
modified, extended or supplemented from time to time.

 

8



--------------------------------------------------------------------------------

“Material Adverse Change” shall mean a material adverse change in (a) the
business, operations or condition (financial or otherwise) of the Borrowers and
their Subsidiaries taken as a whole; (b) the ability of any Borrower or any
Subsidiary of a Borrower to perform any of its payment or other obligations
under this Agreement or any other Loan Document to which it is a party; (c) the
legality, validity or enforceability of the obligations of any Borrower or any
Subsidiary of a Borrower under this Agreement or any other Loan Document to
which it is a party; or (d) the ability of the Bank to exercise its rights and
remedies with respect to, or otherwise realize upon, any of the Collateral or
other security for the Debt.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations or condition (financial or otherwise) of the Borrowers and
their Subsidiaries taken as a whole; (b) the ability of any Borrower or any
Subsidiary of a Borrower to perform any of its payment or other obligations
under this Agreement or any other Loan Document to which it is a party; (c) the
legality, validity or enforceability of the obligations of any Borrower or any
Subsidiary of a Borrower under this Agreement or any other Loan Document to
which it is a party; or (d) the ability of the Bank to exercise its rights and
remedies with respect to, or otherwise realize upon, any of the Collateral or
any other security for the Debt.

 

“Maximum Rate” shall mean that as set forth in Section 2.02(d) hereof.

 

“Month” shall mean with respect to an Interest Period, the interval between the
days in consecutive calendar months numerically corresponding to the first (1st)
day of such Interest Period. If any Interest Period begins on a day of a
calendar month for which there is no numerically corresponding day in the month
in which such Interest Period is to end, the final month of such Interest Period
shall be deemed to end on the last Business Day of such final month.

 

“Moody’s” shall mean Moody’s Investor Service, Inc.

 

“Note” or “Notes” shall mean singularly or collectively as the context may
require, the Revolving Credit Note and any other note or notes of the Borrowers
executed and delivered pursuant to this Agreement, together with all extensions,
renewals, refinancings or refundings in whole or in part, as amended, modified
or supplemented from time to time.

 

“Notices” shall mean that as set forth in Section 8.04 hereof.

 

“Office”, when used in connection with the Bank, shall mean its designated
office located at One PNC Plaza, 249 Fifth Avenue, Pittsburgh, Pennsylvania
15222 or such other office of the Bank as the Bank may designate in writing from
time to time.

 

“Official Body” shall mean any government or political subdivision or any
agency, authority, bureau, central bank, board, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.

 

“Operating Lease” shall mean any lease other than a Capital Lease.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Title IV of ERISA.

 

9



--------------------------------------------------------------------------------

“Person” shall mean an individual, corporation, limited liability company,
partnership, joint venture, trust, or unincorporated organization or government
or agency or political subdivision thereof.

 

“Plan” shall mean any deferred compensation program, including both single and
multi-employer plans, subject to Title IV of ERISA and established and
maintained for employees, officers or directors of a Borrower or any Subsidiary
or any ERISA Affiliate.

 

“Pledge and Security Agreement” shall mean the Amended and Restated Pledge and
Security Agreement, dated of even date herewith, made by IGC for the benefit of
the Bank with respect to an investment account containing marketable securities
with an aggregate face value in an amount greater than or equal to the Required
Collateral Account Balance, as amended, modified or supplemented from time to
time.

 

“Potential Default” shall mean any event or condition which with notice, passage
of time or determination by the Bank, or any combination of the foregoing, would
constitute an Event of Default.

 

“Prohibited Transaction” shall mean any transaction which is prohibited under
Section 4975 of the Code or Section 406 of ERISA and not exempt under Section
4975 of the Code or Section 408 of ERISA.

 

“Property” shall mean all real property both owned and leased of the Borrowers.

 

“Purchase Money Security Interest” shall mean Liens upon tangible personal
property securing Indebtedness to a Borrower or deferred payments by a Borrower
for the purchase of such tangible personal property.

 

“Regulated Substances” shall mean, without limitation, any substance, material
or waste, regardless of its form or nature, defined under Environmental Laws as
a “hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,” or
“regulated substance” or any other material, substance or waste, regardless of
its form or nature, which otherwise is regulated by Environmental Laws.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, except any such event as to which the
provision for thirty (30) days notice to the PBGC is waived under applicable
regulations.

 

“Required Collateral Account Balance” shall mean, as of any day, a Collateral
Account Balance at least equal to Twenty-Five Million and 00/100 Dollars
($25,000,000.00).

 

“Required Deductions” shall mean that as set forth in Section 2.04 hereof.

 

“Revolving Credit Facility Commitment” shall mean that as set forth in Section
2.01(a) hereof.

 

10



--------------------------------------------------------------------------------

“Revolving Credit Loan” or “Revolving Credit Loans” shall mean, singularly or
collectively as the context may require, that as set forth in Section 2.01(a)
hereof.

 

“Revolving Credit Note” shall mean the Revolving Credit Note of the Borrowers
executed and delivered pursuant to Section 2.01(b) of this Agreement, together
with all extensions, renewals, refinancings or refundings, in whole or in part,
as such Revolving Credit Note may be amended, modified or supplemented from time
to time.

 

“S&P” shall mean Standard & Poor’s Corporation.

 

“Subsidiary” or “Subsidiaries” of a Person shall mean (i) any corporation or
trust of which 50% or more (by number of shares or number of votes) of the
outstanding capital stock or shares of beneficial interest normally entitled to
vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
50% or more of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person’s Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or other
entity which is controlled or capable of being controlled by such Person or one
or more of such Person’s Subsidiaries.

 

“Tangible Net Worth” shall mean, as of the date of determination, the difference
between (a) stockholders’ equity, minus (b) any and all intangible assets, in
each case determined and Consolidated for the Borrowers and their Subsidiaries
in accordance with GAAP.

 

“Termination Event” shall mean (i) a Reportable Event, (ii) the termination of a
single employer Plan or the treatment of a single employer Plan amendment as the
termination of such Plan under Section 4041 of ERISA, or the filing of a notice
of intent to terminate a single employer Plan, or (iii) the institution of
proceedings to terminate a single employer Plan by the PBGC under Section 4042
of ERISA, or (iv) the appointment of a trustee to administer any single employer
Plan.

 

“UCC” shall mean the Uniform Commercial Code or other similar Law as in effect
on the date of this Agreement in the Commonwealth of Pennsylvania and as amended
from time to time.

 

“Unrestricted Cash and Cash Equivalents” shall mean cash and Cash Equivalents of
the Borrowers which is unrestricted and accessible, including but not limited
to, the cash and Cash Equivalents contained in the Collateral Account.

 

  1.02 Construction and Interpretation.

 

(a) References to Borrowers. Each and every obligation of the Borrowers
contained in this Agreement or any Loan Document, whether or not expressly
stated, shall be the joint and several obligations of the Borrowers. Any and all
references to the Borrowers contained in any representation or covenant of the
Borrowers hereunder shall be a representation or covenant with respect to each
Borrower, both individually and collectively.

 

11



--------------------------------------------------------------------------------

(b) Construction. Unless the context of this Agreement otherwise clearly
requires, references to the plural include the singular, the singular the
plural, the part the whole and “or” has the inclusive meaning represented by the
phrase “and/or”. References in this Agreement to “judgments” of the Bank include
good faith estimates by the Bank (in the case of quantitative judgments) and
good faith beliefs by the Bank (in the case of qualitative judgments). The
definition of any document or instrument includes all schedules, attachments and
exhibits thereto and all renewals, extensions, supplements, restatements and
amendments thereof. “Hereunder”, “herein”, “hereto”, “hereof”, “this Agreement”
and words of similar import refer to this entire document; “including” is used
by way of illustration and not by way of limitation unless the context clearly
indicates to the contrary; and any action required to be taken by the Borrowers
is to be taken promptly, unless the context clearly indicates to the contrary.

 

(c) Bank’s Discretion and Consent. Whenever the Bank is granted the right herein
to act in its sole discretion or to grant or withhold consent, such right shall
be exercised in good faith.

 

(d) Accounting Principles. Except as otherwise provided in this Agreement, all
computations and determinations as to accounting or financial matters and all
financial statements to be delivered pursuant to this Agreement shall be made
and prepared in accordance with GAAP (including principals of consolidation,
where appropriate), and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP; provided, however, that all accounting
terms used in Section 5.15 (and all defined terms used in the definition of any
accounting terms used in Section 5.15) shall have the meaning given to such
terms (and defined terms) under GAAP as in effect on the date hereof applied on
a basis consistent with those used in preparing the annual Consolidated
financial statements of the Borrowers and their Subsidiaries referred to in
Section 3.09. In the event of any change after the date hereof in GAAP, and if
such change would result in the inability to determine compliance with the
financial covenants set forth in Section 5.15 based upon the Borrowers’
regularly prepared financial statements by reason of the preceding sentence,
then the parties hereto agree to endeavor, in good faith, to agree upon an
amendment to this Agreement that would adjust such financial covenants in a
manner that would not affect the substance thereof, but would allow compliance
therewith to be determined in accordance with the Borrowers’ financial
statements at that time.

 

ARTICLE II

 

THE CREDIT FACILITIES

 

  2.01 The Revolving Credit Facility Commitment.

 

(a) Revolving Credit Loans. Subject to the terms and conditions and relying upon
the representations and warranties set forth in this Agreement, the Notes and
the other Loan Documents, the Bank agrees to make loans (a “Revolving Credit
Loan” or the “Revolving Credit Loans”) to the Borrowers at any time or from time
to time on or after the Closing Date and to and including the Business Day
immediately preceding the Expiration Date in an aggregate principal amount
which, when combined with the aggregate Letters of Credit Outstanding, shall not
exceed at any one time outstanding Twenty-Five Million and 00/100 Dollars
($25,000,000.00) (the “Revolving Credit Facility Commitment”). Within the limits
of time and

 

12



--------------------------------------------------------------------------------

amounts set forth in this Section 2.01, and subject to the other provisions of
this Agreement including, without limitation, the Bank’s right to demand
repayment of the Revolving Credit Loans upon the occurrence of an Event of
Default, the Borrowers may borrow, repay and reborrow under this Section 2.01;
provided, however, that if the Borrowers prepay any Libor Rate Loan on a day
other than the last day of the applicable Interest Period for such Libor Rate
Loan, then the Borrowers shall comply with the terms and conditions of Section
2.11(c) with respect to such prepayment.

 

(b) Revolving Credit Note. The obligations of the Borrowers to repay the unpaid
principal amount of the Revolving Credit Loans made to the Borrowers by the Bank
and to pay interest on the unpaid principal amount thereof will be evidenced in
part by the Revolving Credit Note of the Borrowers, dated the Closing Date, in
substantially the form of Exhibit “A” attached hereto and made a part hereof,
with the blanks appropriately filled. The executed Revolving Credit Note shall
be delivered by the Borrowers to the Bank on the Closing Date.

 

(c) Making, Renewing or Converting of Revolving Credit Loans. Subject to the
terms and conditions set forth in this Agreement and the other Loan Documents,
and provided that the Borrowers have satisfied all applicable conditions
specified in Article IV hereof, the Bank shall make the proceeds of the
Revolving Credit Loans available to the Borrowers which, as selected by the
Borrowers pursuant to this Section 2.01(c), shall be Base Rate Loans or Libor
Rate Loans. In addition, subject to the terms and conditions set forth below,
the Borrowers shall have the opportunity (x) to convert Base Rate Loans into
Libor Rate Loans, (y) to convert Libor Rate Loans into Base Rate Loans or (z) to
renew Libor Rate Loans as Libor Rate Loans for additional Interest Periods.

 

(i) Each Revolving Credit Loan that is made as or converted (from a Libor Rate
Loan) into a Base Rate Loan shall be made or converted on such Business Day and
in such amount as an Authorized Representative shall request by written notice
received by the Bank no later than 10:00 a.m. (Pittsburgh, Pennsylvania time) on
the Business Day prior to the date of requested disbursement of or conversion
into the requested Base Rate Loan. Subject to the terms and conditions of this
Agreement, the Bank shall make the proceeds of the Base Rate Loan available to
the Borrowers at the Bank’s Office in immediately available funds not later than
2:00 p.m. (Pittsburgh, Pennsylvania time) on the date of requested disbursement.
Unless an Authorized Representative shall provide the Bank with the required
written notice to convert a Base Rate Loan into a Libor Rate Loan on the third
(3rd) Business Day prior to the date of requested conversion, such Base Rate
Loan shall automatically renew as a Base Rate Loan.

 

(ii) Each Revolving Credit Loan that is made as, renewed as or converted (from a
Base Rate Loan) into a Libor Rate Loan shall be made, renewed or converted on
such Business Day, in such amount (greater than or equal to Two Million Five
Hundred Thousand and 00/100 Dollars ($2,500,000.00) provided, however, that any
amount in excess of Two Million Five Hundred Thousand and 00/100 Dollars
($2,500,000.00) may only be in increments of Five Hundred Thousand and 00/100
Dollars ($500,000.00), and with such an Interest Period as an Authorized
Representative shall request by written notice received by the Bank no later
than 10:00 a.m. (Pittsburgh, Pennsylvania time) on the third (3rd) Business Day
prior to the requested date of disbursement of, renewal of or conversion into
the requested Libor Rate Loan. Subject to the terms and conditions of this
Agreement, the Bank shall make the

 

13



--------------------------------------------------------------------------------

proceeds of the Libor Rate Loan available to the Borrowers at the Bank’s Office
in immediately available funds, no later than 2:00 p.m. (Pittsburgh,
Pennsylvania time) on such borrowing date. In addition, in the event that the
Borrowers desire to renew a Libor Rate Loan for an additional Interest Period,
an Authorized Representative shall provide the Bank with written notice thereof
on the third (3rd) Business Day prior to the expiration of the applicable
Interest Period. In the event that an Authorized Representative fails to provide
the Bank with the required written notice on the third (3rd) Business Day prior
to the expiration of the applicable Interest Period for a Libor Rate Loan,
unless repaid, the Borrowers shall be deemed to have given written notice that
such Libor Rate Loan shall be converted into a Base Rate Loan on the last day of
the applicable Interest Period. Notwithstanding anything contained herein to the
contrary, there shall not be more than eight (8) Revolving Credit Loans
outstanding at any time. Each written notice of any Libor Rate Loan shall be
irrevocable and binding on the Borrowers and the Borrowers shall indemnify the
Bank against any loss or expense incurred by the Bank as a result of any failure
by the Borrowers to consummate such transaction calculated as set forth in
Section 2.11(c) hereof.

 

(d) Maximum Principal Balance of Revolving Credit Loans and Letters of Credit
Outstanding. The sum of the aggregate principal amount of all Revolving Credit
Loans outstanding and the Letters of Credit Outstanding shall not exceed the
Revolving Credit Facility Commitment. The Borrowers agree that if at any time
the sum of the aggregate principal amount of all Revolving Credit Loans
outstanding and the Letters of Credit Outstanding exceeds the Revolving Credit
Facility Commitment (the “Excess Amount”), the Borrowers shall promptly pay to
the Bank such Excess Amount. If not sooner paid, the entire principal balance of
all outstanding Revolving Credit Loans, together with all unpaid accrued
interest thereon, and all other sums and costs owed to the Bank by the Borrowers
with respect to the Revolving Credit Loans shall be immediately due and payable
on the Expiration Date, without notice, presentment or demand of any kind.

 

  2.02 Interest Rates.

 

(a) Interest on Revolving Credit Loans. Subject to the terms and conditions of
this Agreement, at all times during the term of this Agreement, the aggregate
outstanding principal balance of all Revolving Credit Loans shall be, at the
option of the Borrowers, as elected pursuant to Section 2.01(c), (i) Libor Rate
Loans which shall bear interest during each applicable Interest Period at the
Libor Rate Applicable Rate, or (ii) Base Rate Loans which shall bear interest
for each day at the Base Rate Applicable Rate.

 

(b) Interest Payments. The Borrower shall pay to the Bank interest on the
aggregate outstanding balance of the Revolving Credit Loans that are Base Rate
Loans, in arrears, on October 1, 2003 and on the first (1st) day of each
successive calendar month thereafter through and including the Expiration Date.
The Borrower shall pay to the Bank interest on the unpaid principal balance of
the Revolving Credit Loans that are Libor Rate Loans on the earlier of (i) the
last day of the applicable Interest Period for such Loan or (ii) for such Loans
with an applicable Interest Period exceeding three (3) Months, on the three (3)
Month anniversary of each Loan during the period from the Closing Date through
and including the Expiration Date. After maturity of any part of the Loans
(whether upon the occurrence of an Event of Default, by acceleration or
otherwise), interest on such part of the Loans shall be immediately due and

 

14



--------------------------------------------------------------------------------

payable without notice, presentment or demand. If not sooner paid, the entire
principal balance of all outstanding Loans, all unpaid accrued interest thereon
and all other sums and costs owed to the Bank by the Borrower pursuant to the
Loans shall be immediately due and payable on the Expiration Date, without
notice, presentment or demand of any kind.

 

(c) Adjustment to Base Rate; Calculation of Interest and Fees. In the event of
any change in the Base Rate, the rate of interest applicable to each Base Rate
Loan shall be adjusted to immediately correspond with such change; except any
interest rate charged hereunder shall not exceed the Maximum Rate. Interest on
Loans, unpaid fees and other sums payable hereunder shall be computed on the
basis of a year of three hundred sixty (360) days and paid for the actual number
of days elapsed.

 

(d) Interest After Maturity or Default; Interest Laws. Upon the occurrence and
during the continuance of an Event of Default, (i) the unpaid principal amount
of the Loans or any portion thereof, accrued interest thereon, any fees or any
other sums payable hereunder shall thereafter until paid in full bear interest
at a rate per annum equal to the Applicable Rate plus two percent (2.00%); (ii)
each Libor Rate Loan shall automatically convert into a Base Rate Loan at the
end of the applicable Interest Period; and (iii) no Loans may be made as,
renewed as or converted into a Libor Rate Loan. Notwithstanding any provisions
to the contrary contained in this Agreement or any other Loan Document, the
Borrowers shall not be required to pay, and the Bank shall not be permitted to
collect, any amount of interest in excess of the maximum amount of interest
permitted by applicable Law (“Excess Interest”). If any Excess Interest is
provided for or determined by a court of competent jurisdiction to have been
provided for in this Agreement or in any other Loan Document, then, in such
event: (1) the provisions of this subsection shall govern and control; (2) the
Borrowers shall not be obligated to pay any Excess Interest; (3) any Excess
Interest that the Bank may have received hereunder shall be, at the Bank’s
option, (a) applied as a credit against the outstanding principal balance of the
Debt or accrued and unpaid interest (not to exceed the maximum amount permitted
by Law), (b) refunded to the payor thereof, or (c) any combination of the
foregoing; (4) the interest rate(s) provided for herein shall be automatically
reduced to the maximum lawful rate allowed from time to time under applicable
Law (the “Maximum Rate”), and this Agreement and the other Loan Documents shall
be deemed to have been and shall be, reformed and modified to reflect such
reduction; and (5) the Borrowers shall have no action against the Bank for any
damages arising out of the payment or collection of any Excess Interest.
Notwithstanding the foregoing, if for any period of time interest on any Debt is
calculated at the Maximum Rate rather than the Applicable Rate, and thereafter
such Applicable Rate becomes less than the Maximum Rate, the rate of interest
payable on such Debt shall remain at the Maximum Rate until the Bank shall have
received the amount of interest which the Bank would have received during such
period on such Debt had the rate of interest not been limited to the Maximum
Rate during such period.

 

  2.03 Fees.

 

The Borrowers shall pay to the Bank:

 

(a) A non-refundable commitment fee, on or before the Closing Date, in the
amount of Thirty Thousand and 00/100 Dollars ($30,000.00) (the “Commitment
Fee”); and

 

15



--------------------------------------------------------------------------------

(b) The Letter of Credit Commission pursuant to Section 2.06 hereof.

 

  2.04 Payments.

 

All payments to be made in respect of principal, interest, fees or other amounts
due from the Borrowers under this Agreement or under the Notes are payable by
12:00 noon (Pittsburgh, Pennsylvania time), on the day when due, without
presentment, demand, protest or notice of any kind, all of which are expressly
waived, and an action for the payments will accrue immediately. All such
payments must be made to the Bank at its Office in U.S. Dollars and in funds
immediately available at such Office, without setoff, counterclaim or other
deduction of any nature. The Bank may in its discretion deduct such payments
from the Borrowers’ demand or deposit accounts with the Bank on the due date.
All such payments shall be applied at the option of the Bank to accrued and
unpaid interest, outstanding principal and other sums due under this Agreement
in such order as the Bank, in its sole discretion, shall elect. All such
payments shall be made absolutely net of, without deduction or offset, and
altogether free and clear of any and all present and future taxes, levies,
deductions, charges and withholdings and all liabilities with respect thereto,
excluding income and franchise taxes imposed on the Bank under the Laws of the
United States or any state or political subdivision thereof. If the Borrowers
are compelled by Law to deduct any such taxes or levies (other than such
excluded taxes) or to make any such other deductions, charges, or withholdings
(collectively, the “Required Deductions”), the Borrowers will pay to the Bank an
additional amount equal to the sum of (i) the aggregate amount of all Required
Deductions and (ii) the aggregate amount of United States, federal or state
income taxes required to be paid by the Bank in respect of the Required
Deductions.

 

  2.05 Agreement to Issue Letters of Credit.

 

From time to time during the period from the Closing Date to the thirtieth
(30th) day preceding the Expiration Date, subject to the further terms and
conditions hereof, including those required in connection with the making of
Revolving Credit Loans, the Bank shall issue letters of credit (collectively,
the “Letters of Credit”) for the account of the Borrowers in an amount not to
exceed Five Million and 00/100 Dollars ($5,000,000.00) in the aggregate, as a
subfacility of the Revolving Credit Facility Commitment; provided, however, that
on any date that the Borrowers request a Letter of Credit, and after giving
effect to the Letter of Credit Face Amount of such Letter of Credit, the sum of
the outstanding Revolving Credit Loans and Letters of Credit Outstanding shall
not exceed the Revolving Credit Facility Commitment.

 

Each request for a Letter of Credit shall be delivered to the Bank no later than
10:00 a.m. (Pittsburgh, Pennsylvania time) on the third (3rd) Business Day, or
such shorter period as may be agreed to by the Bank, prior to the proposed date
of issuance. Each such request shall be in a form acceptable to the Bank and
shall specify the Letter of Credit Face Amount thereof, the account party, the
beneficiary, the intended date of issuance, the expiry date thereof, and the
nature of the transaction to be supported thereby. All such Letters of Credit
shall be issued by the Bank in accordance with its then current practice
relating to the issuance of Letters of Credit including, but not limited to, the
execution and delivery to the Bank of applications and agreements required by
the Bank and the payment by the Borrowers of all applicable fees required by
Section 2.06 hereof.

 

16



--------------------------------------------------------------------------------

  2.06 Letter of Credit Fees.

 

The Borrowers shall pay to the Bank (i) the Bank’s customary issuance fee with
respect to each Letter of Credit issued hereunder, such fee to be paid on the
date of issuance of each Letter of Credit, (ii) the Bank’s standard amendment
fees for each amendment of any Letter of Credit issued hereunder, such fee to be
paid on the date of the amendment of such Letter of Credit, and (iii) any
out-of-pocket expenses and costs incurred by the Bank for the issuance of any
Letter of Credit issued hereunder, such costs and expenses to be paid on demand.
The Borrowers shall also pay to the Bank a fee (the “Letter of Credit
Commission”), based on a daily calculation equal to the amount of the Letters of
Credit Outstanding on each day multiplied by one and one quarter percent (1.25%)
per annum, such fee to be paid quarterly in arrears beginning on October 1, 2003
and continuing on the first (1st) day of each January, April, July and October
thereafter and on the Expiration Date. Notwithstanding the foregoing, after the
occurrence and during the continuance of an Event of Default, the Letter of
Credit Commission, as calculated above, shall be increased by two percent (2.0%)
per annum.

 

  2.07 Payments and Nature of Borrowers’ Obligations Under Letters of Credit.

 

(a) Upon a draw under any Letter of Credit, the Borrowers shall immediately
reimburse the Bank for such drawing under a Letter of Credit. If (i) the
Borrowers shall not have immediately reimbursed the Bank for such drawing under
such Letter of Credit, (ii) the Bank must for any reason return or disgorge such
reimbursement or (iii) the Borrowers are required to make a payment under
Section 7.02(a)(ii) hereof and fail to make such payment, then the amount of
each unreimbursed drawing under such Letter of Credit and payment required to be
made under Section 7.02(a)(ii) hereof shall automatically be converted into a
Revolving Credit Loan which shall be a Base Rate Loan made on the date of such
drawing for all purposes of this Agreement.

 

(b) The Borrowers’ obligations to the Bank under any Letter of Credit or Letter
of Credit Related Documents are absolute, unconditional and irrevocable, and
shall be paid and performed in accordance with the terms hereof and thereof
irrespective of any act, omission, event or condition, including, without
limitation (i) the form of, any lack of power or authority of any signer of, or
the lack of validity, sufficiency, accuracy, enforceability or genuineness of
(or any defect in or forgery of any signature or endorsement on) any draft,
demand, document, certificate or instrument presented in connection with any
Letter of Credit, or any fraud or alleged fraud in connection with any Letter of
Credit or any obligation underlying any Letter of Credit, in each case, even if
the Bank or any of its correspondents have been notified thereof; (ii) any claim
of breach of warranty that might be made by a Borrower or the Bank against any
beneficiary of a Letter of Credit, or the existence of any claim, set off,
recoupment, counterclaim, cross-claim, defense, or other right that a Borrower
may at any time have against any beneficiary, any successor beneficiary, any
transferee or assignee of the proceeds of a Letter of Credit, the Bank or any
correspondent or agent of the Bank, or any other person, however arising; (iii)
any acts or omissions by, or the solvency of, any beneficiary of any Letter of
Credit, or any other person having a role in any transaction or obligation
relating to a Letter of Credit; (iv) any failure by the Bank to issue any Letter
of Credit in the form requested by a Borrower, unless the Bank receives written
notice from such Borrower of such failure within three (3) Business Days after
the Bank shall have furnished such Borrower (by facsimile

 

17



--------------------------------------------------------------------------------

transmission or otherwise) a copy of such Letter of Credit and such error is
material; and (v) any action or omission (including failure or compulsion to
honor a presentation under any Letter of Credit) by the Bank or any of its
correspondents in connection with a Letter of Credit, draft or other demand for
payment, document, or any property relating to a Letter of Credit, and resulting
from any censorship, Law, regulation, order, control, restriction, or the like,
rightfully or wrongly exercised by any Official Body, or from any other cause
beyond the reasonable control of the Bank or any of its correspondents, or for
any loss or damage to such Borrower or to anyone else, or to any property of
such Borrower or anyone else, resulting from any such action or omission.

 

(c) The Bank is authorized to honor any presentation under a Letter of Credit
without regard to, and without any duty on the Bank’s part to inquire into, any
transaction or obligation underlying such Letter of Credit, or any disputes or
controversies between a Borrower and any beneficiary of a Letter of Credit, or
any other person, notwithstanding that the Bank may have assisted a Borrower in
the preparation of the wording of any Letter of Credit or any Letter of Credit
Documents related thereto required to be presented thereunder or that the Bank
may be aware of any underlying transaction or obligation or be familiar with any
of the parties thereto.

 

(d) Each Borrower agrees that any action or omission by the Bank or any of its
correspondents in connection with any Letter of Credit or presentation
thereunder shall be binding on such Borrower and shall not result in any
liability of the Bank or any of its correspondents to such Borrower in the
absence of the gross negligence or willful misconduct of the Bank. Without
limiting the generality of the foregoing, the Bank and each of its
correspondents (i) may rely on any oral or other communication believed in good
faith by the Bank or such correspondent to have been authorized or given by or
on behalf of a Borrower; (ii) may honor any presentation if the documents
presented appear on their face substantially to comply with the terms and
conditions of the relevant Letter of Credit; (iii) may honor a previously
dishonored presentation under a Letter of Credit, whether such dishonor was
pursuant to a court order, to settle or compromise any claim of wrongful
dishonor, or otherwise, and shall be entitled to reimbursement to the same
extent as if such presentation had initially been honored, together with any
interest paid by the Bank; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being separately delivered), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; and (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the Laws or practices of the place
where such bank is located. In no event shall the Bank be liable to any Borrower
for any indirect, consequential, incidental, punitive, exemplary or special
damages or expenses (including without limitation attorneys’ fees), or for any
damages resulting from any change in the value of any property relating to a
Letter of Credit.

 

(e) If a Borrower or any other person seeks to delay or enjoin the honor by the
Bank of a presentation under a Letter of Credit, the Bank shall have no
obligation to delay or refuse to honor the presentation until validly so ordered
by a court of competent jurisdiction.

 

18



--------------------------------------------------------------------------------

  2.08 Period of Issuance and Term of Letters of Credit.

 

The term of any Letter of Credit issued by the Bank for the account of the
Borrowers hereunder shall expire not less than thirty (30) days prior to the
Expiration Date.

 

  2.09 Booking of Libor Rate Loans.

 

The Bank may make, carry or transfer Libor Rate Loans at, to or for the account
of, any of its branch offices or the office of an affiliate of the Bank;
provided, however, that no such action shall result in increased liability or
cost to the Borrowers, including any liability or cost pursuant to Section 2.11
or 2.12 hereof.

 

  2.10 Assumptions Concerning Funding of Libor Rate Loans.

 

Calculation of all amounts payable to the Bank under Section 2.11(c) shall be
made as though the Bank had actually funded its relevant Libor Rate Loan through
the purchase of a Libor deposit bearing interest at the Libor Rate in an amount
equal to the amount of that Libor Rate Loan and having maturity comparable to
the relevant Interest Period and through the transfer of such Libor deposit from
an offshore office to a domestic office in the United States of America;
provided, however, that the Bank may fund each of its Libor Rate Loans in any
manner it sees fit and the foregoing assumption shall be utilized only for the
calculation of amounts payable under Section 2.11(c).

 

  2.11 Additional Costs.

 

(a) If, due to either (i) the introduction of, or any change in, or in the
interpretation of, any Law or (ii) the compliance with any guideline or request
from any central bank or other Official Body (whether or not having the force of
Law), there shall be any increase in the cost to, or reduction in income
receivable by, the Bank of making, funding or maintaining Loans (or commitments
to make the Loans), then the Borrowers shall from time to time, upon demand by
the Bank, pay to the Bank additional amounts sufficient to reimburse the Bank
for any such additional costs or reduction in income. A certificate of the Bank
submitted to the Borrowers in good faith as to the amount of such additional
costs shall be conclusive and binding for all purposes, absent manifest error.
Within five (5) Business Days after the Bank notifies the Borrowers of any such
additional costs pursuant to this Section 2.11(a), the Borrowers may either (A)
prepay in full all Loans of any types so affected then outstanding, together
with interest accrued thereon to the date of such prepayment or (B) convert all
Loans of any type so affected then outstanding into Loans of any other type not
so affected upon not less than four (4) Business Days’ notice to the Bank. If
any such prepayment or conversion of any Libor Rate Loan occurs on any day other
than the last day of the applicable Interest Period for such Loan, the Borrowers
also shall pay to the Bank such additional amounts as set forth in Section
2.11(c).

 

(b) If either (i) the introduction of, or any change in, or in the
interpretation of, any Law or (ii) the compliance with any guideline or request
from any central bank or other Official Body (whether or not having the force of
Law), affects or would affect the amount of capital required or expected to be
maintained by the Bank or any corporation controlling the Bank and the Bank
determines that the amount of such capital is increased by or based upon the
existence of the Loans (or commitment to make the Loans) and other extensions of
credit (or

 

19



--------------------------------------------------------------------------------

commitments to extend credit) of similar type, then, upon demand by the Bank,
the Borrowers shall pay to the Bank from time to time as specified by the Bank,
additional amounts sufficient to compensate the Bank in the light of such
circumstances, to the extent that the Bank reasonably determines such increase
in capital to be allocable to the existence of the Bank’s Loans (or commitment
to make the Loans). A certificate of the Bank in good faith submitted to the
Borrowers as to such amounts shall be conclusive and binding for all purposes,
absent manifest error. Within five (5) Business Days after the Bank notifies the
Borrowers of any such additional costs pursuant to this Section 2.11(b), the
Borrowers may either (A) prepay in full all Loans of any types so affected then
outstanding, together with interest accrued thereon to the date of such
prepayment or (B) convert all Loans of any type so affected then outstanding
into Loans of any other type not so affected upon not less than four (4)
Business Days’ notice to the Bank. If any such prepayment or conversion of any
Libor Rate Loan occurs on any day other than the last day of the applicable
Interest Period for such Loan, the Borrowers also shall pay to the Bank such
additional amounts as set forth in Section 2.11(c).

 

(c) If the Borrowers shall prepay any Libor Rate Loan on a day other than the
last day of the applicable Interest Period for such Loan (whether such
prepayment is permitted by (i) this Section 2.11 or Section 2.12, (ii) as a
result of the failure by the Borrowers to consummate a transaction after
providing notice as set forth in Section 2.01(c), (iii) otherwise permitted by
the Bank or (iv) otherwise permitted or required under the terms of this
Agreement), the Borrowers shall pay to the Bank on demand such additional
amounts as are sufficient to indemnify the Bank against any reasonable loss,
cost or expense incurred by the Bank as a result of such prepayment including,
without limitation, any loss (including loss of anticipated profits), costs or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by the Bank to fund such Loan, and a certificate as to the
amount of any such loss, cost or expense submitted by the Bank to the Borrowers
in good faith shall be conclusive and binding for all purposes, absent manifest
error.

 

  2.12 Illegality; Impracticability.

 

Notwithstanding any other provision contained in this Agreement, if: (a) it is
unlawful, or any central bank or other Official Body shall determine that it is
unlawful, for the Bank to perform its obligations hereunder to make or continue
Loans hereunder; or (b) on any date on which a Libor Rate would otherwise be
set, the Bank shall have in good faith determined (which determination shall be
conclusive absent manifest error) that (i) adequate and reasonable means do not
exist for ascertaining a Libor Rate, (ii) a contingency has occurred which
materially and adversely affects the interbank markets, or (iii) the effective
cost to the Bank of funding a proposed Libor Rate Loan exceeds the Libor Rate
then (y) upon notice thereof by the Bank to the Borrowers, the obligation of the
Bank to make or continue a Loan of a type so affected shall thereafter be an
obligation to make Base Rate Loans whenever any written notice requests any type
of Loans so affected and (z) within five (5) Business Days after demand therefor
by the Bank to the Borrowers, the Borrowers shall (i) forthwith prepay in full
all Loans of the type so affected then outstanding, together with interest
accrued thereon or (ii) request that the Bank, upon five (5) Business Days’
notice, convert all Loans of the type so affected then outstanding into Loans of
a type not so affected. If any such prepayment or conversion of any Libor Rate
Loan occurs on any day other than the last day of the applicable Interest Period
for such Libor Rate Loan, the Borrowers also shall pay to the Bank such
additional amounts as set forth in Section 2.11(c).

 

20



--------------------------------------------------------------------------------

  2.13 Loan Account.

 

The Bank shall open and maintain in its books and records, including computer
records, in accordance with its customary procedures, a loan account (the “Loan
Account”) in the Borrowers’ names in which shall be recorded the date and amount
of each Loan made by the Bank and the date and amount of each payment and
prepayment in respect thereof. The Bank shall record in the Loan Account the
principal amount of the Loans owing to the Bank from time to time. Except in the
case of manifest error in computation, the Loan Account will be conclusive and
binding on the Borrowers as to the accuracy of the information contained
therein. Failure by the Bank to make any such notation or record shall not
affect the obligations of the Borrowers to the Bank with respect to the Loans.

 

  2.14 Security.

 

The Loans shall be secured by the Pledge and Security Agreement and all UCC-1
financing statements and other similar instruments executed and recorded with
respect to the Pledge and Security Agreement.

 

  2.15 Financing Statements.

 

Promptly upon request by the Bank, the Borrowers agree to execute, if
applicable, and deliver and file and record and refile and rerecord all
financing statements, assignments, notices of security interest, certificates of
documentation and such other documents, in such manner, at such time or times
and in such place or places as may be required by Law or as may be requested by
the Bank in order to cause the Liens granted under the Pledge and Security
Agreement or any other Loan Document to be, at all times valid, perfected and
enforceable against such Borrower and all third parties. Each Borrower
irrevocably appoints the Bank as its agent and attorney to execute any such
financing statements or other instruments described above in its name or, if
applicable, to file any such financing statements or other instruments described
above without such Borrower’s signature. Each Borrower further agrees that a
carbon, photographic or other reproduction of a financing statement or the
Pledge and Security Agreement are sufficient as a financing statement and may be
filed as such.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrowers, on behalf of themselves and each of their Subsidiaries, represent
and warrant to the Bank that:

 

  3.01 Organization and Qualification.

 

Each Borrower is a corporation duly organized, validly existing and in good
standing under the Laws of the Commonwealth of Pennsylvania. Each Borrower is
duly qualified or licensed to do business as a foreign corporation and is in
good standing in all jurisdictions in which the ownership of its properties or
the nature of its activities or both makes such qualification or licensing
necessary except to the extent that the failure to be so qualified or licensed
would not have a Material Adverse Effect. Each Subsidiary of a Borrower is duly
organized, validly existing and in good standing

 

21



--------------------------------------------------------------------------------

under the Laws of its jurisdiction of incorporation or organization, as the case
may be, and is duly qualified or licensed to do business as a foreign entity and
is in good standing in all jurisdictions in which the ownership of its
properties or the nature of its activities or both makes such qualification or
licensing necessary except to the extent that the failure to be so qualified or
licensed would not have a Material Adverse Effect.

 

  3.02 Authority; Power to Carry on Business; Licenses.

 

Each Borrower has the power and authority to make the borrowings provided for
herein, to execute and deliver the Notes in evidence of such borrowings and to
grant and convey the security interests contemplated under the Pledge and
Security Agreement and the other Loan Documents and all such action has been
duly and validly authorized by all necessary proceedings on such Borrower’s
part. The Borrowers and their Subsidiaries have all requisite power and
authority to own and operate their properties and to carry on their businesses
as now conducted. The Borrowers and their Subsidiaries have all licenses,
permits, consents and governmental approvals or authorizations necessary to
carry on their businesses as now conducted.

 

  3.03 Execution and Binding Effect.

 

Each of the Loan Documents has been duly and validly executed and delivered by
the Borrowers and each such document or agreement constitutes a legal, valid and
binding obligation of the Borrowers, enforceable in accordance with its terms
except as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or similar Laws of general applicability affecting
the enforcement of creditors’ rights and (ii) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at Law).

 

  3.04 Absence of Conflicts.

 

Neither the execution and delivery of this Agreement, the Notes, the Pledge and
Security Agreement or the other Loan Documents, the consummation of the
transactions contemplated in any of them, nor the performance of or compliance
with the terms and conditions thereof will (a) violate applicable material Law,
(b) conflict with or result in a breach of or a default under the articles of
incorporation or bylaws of any Borrower or any material agreement or instrument
to which any Borrower or any Subsidiary of a Borrower is a party or by which it
or any of its properties (now owned or acquired in the future) may be subject or
bound or (c) result in the creation or imposition of any Lien upon any property
(owned or leased) of any Borrower or any Subsidiary of a Borrower (other than
the Liens created by the Pledge and Security Agreement or the other Loan
Documents).

 

  3.05 Authorizations and Filings.

 

No authorization, consent, approval, license, exemption or other action by, and
no registration, qualification, designation, declaration or filing with, any
Official Body is or will be necessary or advisable in connection with the
execution and delivery of this Agreement or the other Loan Documents, the
consummation of the transactions contemplated herein or therein, or the
performance of or compliance with the terms and conditions hereof or thereof.

 

22



--------------------------------------------------------------------------------

  3.06 [Intentionally Omitted.]

 

  3.07 Officers and Directors; Business.

 

Schedule 3.07 to this Agreement sets forth, as of the Closing Date, (i) the
officers and directors of each Borrower, and (ii) a description of the business
of each of the Borrowers as presently conducted and as presently planned to be
conducted.

 

  3.08 Title to Property.

 

Each of the Borrowers and their Subsidiaries has good and marketable title in
fee simple to all real property purported to be owned by it and good and
marketable title to all other property (whether personal, intangible, mixed or
otherwise) purported to be owned by it, including that reflected in the most
recent financial information referred to in Section 3.09 hereof or submitted to
the Bank pursuant to Section 5.01 of this Agreement (except as sold or otherwise
disposed of in the ordinary course of business), subject only to Liens permitted
by Section 6.01 of this Agreement.

 

  3.09 Financial Information.

 

The financial information provided by the Borrowers to the Bank as of the
Closing Date is accurate and complete and has been prepared in accordance with
GAAP consistently applied. The Borrowers have made full and true disclosure of
all pertinent financial and other material information in connection with the
transactions contemplated hereby.

 

  3.10 Taxes.

 

All tax returns required to be filed by the Borrowers and their Subsidiaries
have been properly prepared, executed and filed. Except as described in Schedule
3.10 to this Agreement, all taxes, assessments, fees and other governmental
charges upon the Borrowers and their Subsidiaries or upon any of their
properties, income, sales or franchises which are due and payable have been
paid. The reserves and provisions for taxes on the books of the Borrowers and
their Subsidiaries are adequate for all open years and for their current fiscal
period. Except as described in Schedule 3.10 to this Agreement, no Borrower
knows of any proposed additional assessment or basis for any assessment for
additional taxes (whether or not reserved against).

 

  3.11 Contracts.

 

No Borrower nor any Subsidiary of a Borrower is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any material contractual obligation of such Borrower or Subsidiary,
and no condition exists which, with the giving of notice or the lapse of time or
both, would constitute such a default.

 

  3.12 Litigation.

 

Except as described in Schedule 3.12 to this Agreement, there is no pending,
contemplated or, to the Borrowers’ knowledge, threatened action, suit or
proceeding by or before any Official Body against or affecting the Borrowers or
their Subsidiaries.

 

23



--------------------------------------------------------------------------------

  3.13 Laws.

 

No Borrower nor any Subsidiary of a Borrower is in violation of any Law, which
violation could have a Material Adverse Effect.

 

  3.14 ERISA.

 

(a) Except as described in Schedule 3.14 to this Agreement, each Plan has been
and will be maintained and funded in all material respects in accordance with
its terms and with all provisions of ERISA and other applicable Laws; (b) no
Reportable Event has occurred and is continuing with respect to any Plan; (c) no
liability to the PBGC has been incurred with respect to any Plan, other than for
premiums due and payable; (d) no Plan has been terminated, no proceedings have
been instituted to terminate any Plan, and there exists no intent to terminate
or institute proceedings to terminate any Plan; (e) no withdrawal, either
complete or partial, has occurred or commenced with respect to any
multi-employer Plan, and there exists no intent to withdraw either completely or
partially from any multi-employer Plan; and (f) there has been no cessation of,
and there is no intent to cease, operations at a facility or facilities where
such cessation could reasonably be expected to result in a separation from
employment of more than twenty percent (20%) of the total number of employees
who are participants under a Plan.

 

  3.15 Patents, Licenses, Franchises.

 

The Borrowers and their Subsidiaries own or possess the legal right to use all
of the patents, trademarks, service marks, trade names, copyrights, licenses,
franchises and permits and rights with respect to the foregoing necessary to own
and operate their properties and to carry on their businesses as presently
conducted without conflict with the rights of others.

 

  3.16 Environmental Matters.

 

Except as set forth in Schedule 3.16 attached hereto and made a part hereof:

 

(a) No Borrower nor any Subsidiary of a Borrower is in violation of any
Environmental Laws or any rule or regulation promulgated pursuant thereto;

 

(b) No activity of a Borrower or a Subsidiary of a Borrower at the Property is
being or has been conducted in violation of any Environmental Law and, to each
Borrower’s knowledge, no activity of any prior owner, operator or occupant of
the Property was conducted in violation of any Environmental Law that in either
case would reasonably be expected to have a Material Adverse Effect;

 

(c) There are no Regulated Substances present on, in, under, or emanating from,
or emanating to, the Property or any portion thereof in violation of any
Environmental Law which would reasonably be expected to have a Material Adverse
Effect;

 

(d) No facility or site to which a Borrower or a Subsidiary of a Borrower,
either directly or indirectly by a third party, has sent Regulated Substances
for storage, treatment, disposal or other management has been or is being
operated in violation of Environmental Laws or pursuant to Environmental Laws is
identified or proposed to be identified on any list of

 

24



--------------------------------------------------------------------------------

contaminated properties or other properties which pursuant to Environmental Laws
are the subject of an investigation, cleanup, removal, remediation or other
response action by an Official Body; and

 

(e) No portion of the Property is identified or proposed to be identified on any
list of contaminated properties or other properties which pursuant to
Environmental Laws are the subject of an investigation or remediation action by
an Official Body, nor is any property adjoining or in the proximity of the
Property identified or proposed to be identified on any such list.

 

  3.17 Use of Proceeds.

 

The Borrowers shall use the proceeds of the Loans (i) to refinance existing
Indebtedness of IGC, (ii) for Acquisitions, and (iii) for working capital and
general corporate purposes.

 

  3.18 Margin Stock.

 

The Borrowers will not borrow under this Agreement for the purpose of buying or
carrying any “margin stock”, as such term is used in Regulation U and related
regulations of the Board of Governors of the Federal Reserve System, as amended
from time to time. No Borrower owns any “margin stock”. No Borrower is engaged
in the business of extending credit to others for such purpose, and no part of
the proceeds of any borrowing under this Agreement will be used to purchase or
carry any “margin stock” or to extend credit to others for the purpose of
purchasing or carrying any “margin stock”.

 

  3.19 No Event of Default; Compliance with Agreements.

 

No event has occurred and is continuing and no condition exists which
constitutes an Event of Default or Potential Default. No Borrower is (i) in
violation of any term of its articles of incorporation or bylaws, or (ii) in
default under any agreement, lease or instrument to which it is a party or by
which it or any of its properties (owned or leased) may be subject or bound.

 

  3.20 No Material Adverse Change.

 

Since the date of the most recent financial statements referred to in Section
3.09 hereof, there has been no Material Adverse Change.

 

  3.21 Security Interest.

 

The security interests in the personal property collateral granted to the Bank
pursuant to the Pledge and Security Agreement (the “Collateral”) (i) constitute
and will continue to constitute perfected security interests under the UCC (or
other applicable Law) entitled to all of the rights, benefits and priorities
provided by the UCC (or other applicable Law) and (ii) except as otherwise
permitted under Section 6.01 of this Agreement, are and will continue to be
superior and prior to the rights of all third parties existing on the date of
this Agreement or arising after the date of this Agreement whether by Lien or
otherwise, to the full extent provided by Law. All such action as is necessary
or advisable to establish such rights of the Bank has been taken or will be
taken at or prior to the time required for such purpose and there will be upon
execution and delivery of the Loan

 

25



--------------------------------------------------------------------------------

Documents no necessity of any further action in order to preserve, protect and
continue such rights except the filing of continuation statements with respect
to such financing statements within six (6) months prior to each five (5) year
anniversary of the filing of such financing statements and continued possession
or control by the Bank of the Collateral delivered to it as required by the UCC
(or other applicable Law). All filing fees and other expenses in connection with
each such action shall be paid by the Borrowers and the Bank shall be reimbursed
by the Borrowers for any such fees and expenses incurred by the Bank.

 

  3.22 Labor Controversies.

 

There are no labor controversies pending or, to the best knowledge of the
Borrowers, threatened, against any Borrower or any Subsidiary of a Borrower
which, if adversely determined, would have a Material Adverse Effect.

 

  3.23 Solvency.

 

After the making of the Loans, each Borrower (i) will be able to pay its debts
as they become due, (ii) will have funds and capital sufficient to carry on its
business and all businesses in which it is about to engage, and (iii) will own
property having a value at both fair valuation and at fair saleable value in the
ordinary course of its business greater than the amount required to pay its
debts as they become due. No Borrower was insolvent immediately prior to the
date of this Agreement and no Borrower will be rendered insolvent by the
execution and delivery of this Agreement, the borrowing hereunder and/or the
consummation of any transactions contemplated by this Agreement or any of the
other Loan Documents.

 

  3.24 Subsidiaries.

 

Schedule 3.24 to this Agreement sets forth each Subsidiary of the Borrowers, the
authorized and outstanding capital stock (or other equity interests) of such
Subsidiary and the outstanding capital stock (or other equity interests) of such
Subsidiary which is owned by a Borrower or any Subsidiary of a Borrower.

 

  3.25 Governmental Regulation.

 

No Borrower is subject to regulation under the Public Utility Holding Company
Act of 1935, the Federal Power Act or the Investment Company Act of 1940 or to
any federal or state statute or regulation limiting its ability to incur
Indebtedness for borrowed money.

 

  3.26 Accurate and Complete Disclosure; Continuing Representations and
Warranties.

 

No representation or warranty made by the Borrowers under this Agreement or the
other Loan Documents and no statement made by the Borrowers or any Subsidiary of
a Borrower in any financial statement (furnished pursuant to Sections 3.09 or
5.01 or otherwise), certificate, report, exhibit or document furnished by the
Borrowers to the Bank pursuant to or in connection with this Agreement is false
or misleading in any material respect (including by omission of material
information necessary to make such representation, warranty or statement not
misleading). No Borrower is aware of any facts which have not been disclosed to
the Bank in writing by or on behalf of the Borrowers which would have a Material
Adverse Effect. The representations and warranties

 

26



--------------------------------------------------------------------------------

set forth herein are to survive the delivery of the Loan Documents, the making
of the Loans and the issuance of the Letters of Credit hereunder.

 

ARTICLE IV

 

CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

 

The obligation of the Bank to make any Loan or issue any Letter of Credit is
subject to the satisfaction of the following conditions:

 

  4.01 Representations and Warranties; Events of Default and Potential Defaults.

 

The representations and warranties contained in Article III shall be true and
correct on and as of the date of each Loan and the issuance of each Letter of
Credit with the same effect as though made on and as of each such date. On the
date of any Loan and the issuance of any Letter of Credit, no Event of Default
and no Potential Default shall have occurred and be continuing or exist or shall
occur or exist after giving effect to the Loan to be made or Letter of Credit to
be issued on such date. Each request by the Borrowers for any Loan or the
issuance of any Letter of Credit shall constitute a representation and warranty
by the Borrowers that the conditions set forth in this Section 4.01 have been
satisfied as of the date of such request. The failure of the Bank to receive
notice from the Borrowers to the contrary before such Loan is made or such
Letter of Credit is issued shall constitute a further representation and
warranty by the Borrowers that the conditions referred to in this Section 4.01
have been satisfied as of the date such Loan is made or such Letter of Credit is
issued.

 

  4.02 Loan Documents.

 

On the Closing Date, the Loan Documents, satisfactory in terms, form and
substance to the Bank, shall have been executed and delivered to the Bank and
shall be in effect and all filings contemplated thereby shall have been made.
The Borrowers shall also deliver such other instruments, documents and
certificates as the Bank or its counsel shall reasonably require.

 

  4.03 UCC Financing Statements.

 

On or before the Closing Date, each UCC-1 financing statement (or other similar
required filings) to be filed pursuant to the Pledge and Security Agreement
shall have been duly executed (if necessary) and shall be prepared for filing
thereof.

 

  4.04 Other Documents and Conditions.

 

On or before the Closing Date, the following documents and conditions shall have
been delivered to the Bank or satisfied by or on behalf of the Borrowers:

 

(a) Certified Copies of Organizational Documents. Copies of the articles of
incorporation of each of the Borrowers certified by the Secretary of State of
the Commonwealth of Pennsylvania.

 

27



--------------------------------------------------------------------------------

(b) Good Standing Certificates. Good Standing Certificates of each Borrower from
the Secretary of State of the Commonwealth of Pennsylvania, and the Secretary of
State of each jurisdiction in which such Borrower is qualified to do business as
a foreign corporation.

 

(c) Tax Lien Certificates. Tax Lien Certificates of each Borrower from the
Department of Revenue of the Commonwealth of Pennsylvania, and each state in
which it is registered to do business as a foreign corporation.

 

(d) Proceedings and Incumbency. Certificates in form and substance satisfactory
to the Bank, dated the Closing Date and signed on behalf of each Borrower by the
Secretary of such Borrower, certifying as to (i) true copies of the articles of
incorporation and bylaws of such Borrower, (ii) the resolutions of the board of
directors of such Borrower authorizing the execution and delivery of this
Agreement and the other Loan Documents, (iii) the names, true signatures and
incumbency of the officers of such Borrower authorized to execute and deliver
the Loan Documents, (iv) the exact legal name of such Borrower, and (v) a list
of all fictitious or trade names of such Borrower. The Bank may conclusively
rely on such certification unless and until a later certificate revising the
prior certificate has been furnished to the Bank.

 

(e) Financial Statements. Financial statements in form and substance
satisfactory to the Bank, as described in Section 3.09 of this Agreement.

 

(f) Insurance. Evidence, in form and substance satisfactory to the Bank, that
the business and all assets of the Borrowers are adequately insured.

 

(g) Lien Searches. Copies of record searches (including UCC searches, judgments,
suits, bankruptcy, taxes and other lien searches conducted in the Borrowers’
names at the state and county level in each of the Borrowers’ locations and in
their jurisdiction of incorporation) evidencing that no Liens exist against the
Borrowers except those Liens permitted pursuant to Section 6.01 hereof or those
Liens that are or will be released or terminated in connection herewith as set
forth in Section 4.04(h) hereof.

 

(h) Termination Statements and Release Statements. Evidence satisfactory to the
Bank that all necessary termination statements, release statements and any other
types of releases in connection with any and all Liens disclosed by the lien
searches described above (including certain existing Liens pursuant to IGC’s
existing credit facility with the Bank and certain other lenders) have been
filed or satisfactory arrangements have been made for such filing.

 

(i) Opinion of Counsel. An opinion of counsel on behalf of the Borrowers, dated
the Closing Date, in form and substance satisfactory to the Bank in its sole and
absolute discretion.

 

(j) No Material Adverse Change. No Material Adverse Change shall have occurred
since the date of the most recent financial statements delivered to the Bank.

 

(k) Other Documents and Conditions. Such other documents and conditions as may
be required to be submitted to the Bank by the terms of this Agreement or of any
Loan

 

28



--------------------------------------------------------------------------------

Document or set forth on the Closing Checklist with respect to the transactions
contemplated by this Agreement.

 

  4.05 Details, Proceedings and Documents.

 

All legal details and proceedings in connection with the transactions
contemplated by this Agreement shall be satisfactory to the Bank and the Bank
shall have received all such counterpart originals or certified or other copies
of such documents and proceedings in connection with such transactions, in form
and substance satisfactory to the Bank, as the Bank may request from time to
time.

 

  4.06 Fees and Expenses.

 

The Borrowers shall have paid all fees and charges as required for the Closing
and relating to the Closing, including legal fees, closing costs, filing and
notary fees and any other similar matters pertinent to the Closing.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

The Borrowers covenant and agree with the Bank, on behalf of themselves and each
of their Subsidiaries, as follows:

 

  5.01 Reporting and Information Requirements.

 

The Borrowers shall deliver or shall cause to be delivered the following
documents to the Bank in such detail as reasonably requested by the Bank:

 

(a) Annual Audited Reports. As soon as practicable, and in any event within
ninety (90) days after the close of each fiscal year of the Borrowers, the
Borrowers shall furnish to the Bank Consolidated audited and consolidating
statements of income, retained earnings and cash flow of the Borrowers and their
Subsidiaries for such fiscal year and a Consolidated audited and consolidating
balance sheet of the Borrowers and their Subsidiaries as of the close of such
fiscal year, and notes to each, all in reasonable detail, setting forth in
comparative form the corresponding figures for the preceding fiscal year,
prepared in accordance with GAAP applied on a basis consistent with that of the
preceding fiscal year (except for the changes in application in which such
accountants concur), with such statements and balance sheet to be certified by
an independent certified public accounting firm selected by the Borrowers and
acceptable to the Bank, together with any management letters of such accountants
addressed to the Borrowers. The report of such accountants shall be free of
exception or qualifications not acceptable to the Bank and shall in any event
contain a written statement of such accountants substantially to the effect that
such accountants examined such statements and balance sheet in accordance with
generally accepted auditing standards.

 

(b) Quarterly Financial Reports. As soon as practicable, and in any event within
forty-five (45) days after the close of each of the first three (3) Fiscal
Quarters of each fiscal year of the Borrowers, the Borrowers shall furnish to
the Bank Consolidated statements of

 

29



--------------------------------------------------------------------------------

income, retained earnings and cash flow for the Borrowers and their Subsidiaries
for such Fiscal Quarter and for the portion of the fiscal year to the end of
such Fiscal Quarter, and a Consolidated balance sheet of the Borrowers and their
Subsidiaries as of the close of such Fiscal Quarter, all in reasonable detail.
All such income statements and balance sheets shall be prepared by the Borrowers
and certified by the appropriate officer of each Borrower as presenting fairly
the financial position of the Borrowers and their Subsidiaries as of the end of
such Fiscal Quarter and the results of their operations for such periods, in
conformity with GAAP applied in a manner consistent with that of the most recent
audited financial statements furnished to the Bank. In addition, upon the
reasonable request of the Bank, the Borrowers shall provide to the Bank the
financial statements set forth above of Borrowers and their Subsidiaries on a
consolidating basis.

 

(c) Annual and Quarterly Compliance Certificate. The statements and balance
sheets of the Borrowers and their Subsidiaries delivered pursuant to Section
5.01(a) hereof and the statements and balance sheets of the Borrowers for and as
of each Fiscal Quarter delivered pursuant to Section 5.01(b) of this Agreement
shall be accompanied by a compliance certificate, substantially in the form of
Exhibit “B” attached hereto and made a part hereof, executed by the appropriate
officer of each Borrower, stating that no Event of Default or Potential Default
exists and that the Borrowers are in compliance with all applicable covenants
contained in this Agreement. Such certificate shall include all figures
necessary to calculate the Borrowers’ compliance with all financial covenants
set forth in this Agreement. If an Event of Default or Potential Default has
occurred and is continuing or exists, such certificate shall specify in detail
the nature and period of existence of the Event of Default or Potential Default
and any action taken or contemplated to be taken by the Borrowers with respect
thereto.

 

(d) Interim Reports. As soon as practicable and in any event within thirty (30)
days after the request of the Bank, the Borrowers shall deliver to the Bank such
interim income statements, balance sheets and/or financial statements as the
Bank shall reasonably deem necessary, all prepared in accordance with GAAP and
certified by the Borrowers to be true and correct.

 

(e) Audit Reports. Promptly upon receipt thereof, the Borrowers will deliver to
the Bank a copy of each other report submitted to the Borrowers by independent
accountants, including comment or management letters, in connection with any
annual, interim or special audit report made by them of the books of the
Borrowers.

 

(f) Visitation; Audits. The Borrowers shall permit or shall cause to be
permitted such Persons as the Bank may designate to visit and inspect any of the
properties of the Borrowers, to examine, and to make copies and extracts from,
the books and records of the Borrowers and to discuss their affairs with their
officers, employees and independent accountants during normal business hours.
The Borrowers shall and shall cause their Subsidiaries to authorize their
officers, employees and independent accountants to discuss with the Bank the
affairs of the Borrowers and their Subsidiaries. The Bank shall conduct one
audit per fiscal year of the Borrowers and such additional audits as it
reasonably deems necessary. The Borrowers shall pay all reasonable costs
incurred in connection with conducting such audits.

 

30



--------------------------------------------------------------------------------

(g) Notice of Event of Default. Promptly upon becoming aware of an Event of
Default or Potential Default, the Borrowers will give the Bank notice of the
Event of Default or Potential Default, together with a written statement signed
on behalf of the Borrowers setting forth the details of the Event of Default or
Potential Default and any action taken or contemplated to be taken by the
Borrowers with respect thereto.

 

(h) Notice of Material Adverse Change. Promptly upon becoming aware thereof, the
Borrowers will give the Bank written notice with respect to any Material Adverse
Change or any development or occurrence which could have a Material Adverse
Effect.

 

(i) Reports to Governmental Agencies and Other Creditors. Upon the written
request of the Bank, the Borrowers will promptly deliver to the Bank copies of
all such financial reports, statements and returns that the Borrowers have filed
with any federal or state department, commission, board, bureau, agency or
instrumentality and any report, statement or return delivered by the Borrowers
to any supplier or other creditor.

 

(j) Notice of Proceedings. Promptly upon becoming aware thereof, the Borrowers
will give the Bank notice of the commencement, existence or threat of all
proceedings by or before any Official Body against or affecting the Borrowers
which, if adversely decided, would have a Material Adverse Effect.

 

(k) Further Information. The Borrowers will promptly furnish to the Bank such
other information, and in such form, as the Bank may reasonably request from
time to time.

 

  5.02 Preservation of Existence and Franchises.

 

Each Borrower will maintain its existence as a corporation and its rights and
franchises in full force and effect in its jurisdiction of incorporation. No
Borrower shall change its jurisdiction of incorporation without the prior
written consent of the Bank and each Borrower will qualify and remain qualified
as a foreign corporation in each jurisdiction in which the failure to receive or
retain such qualification would have a Material Adverse Effect.

 

  5.03 Insurance.

 

The Borrowers and their Subsidiaries will maintain with financially sound and
reputable insurers, insurance with respect to their properties and against such
liabilities, casualties and contingencies and of such types and in such amounts
as is satisfactory to the Bank and as is customary in the case of Persons
engaged in the same or similar businesses or having similar properties in the
same geographic area (including, if required by the Bank, flood insurance). The
Borrowers agree to provide the Bank with thirty (30) days advance notice of the
modification or termination of any such policy of insurance. The Borrowers shall
maintain business interruption insurance and shall keep their property that is
insurable insured against loss or damage by fire, theft, burglary, pilferage,
flood, loss in transit and such other hazards as the Bank shall specify, in
amounts and under policies issued by insurers acceptable to the Bank, all
premiums thereon to be paid by the Borrowers and, upon request of the Bank, such
policies and copies thereof shall be delivered to the Bank.

 

31



--------------------------------------------------------------------------------

  5.04 Maintenance of Properties.

 

The Borrowers and their Subsidiaries will maintain or cause to be maintained in
good repair, working order and condition, the properties now or in the future
owned, leased or otherwise possessed by the Borrowers and their Subsidiaries and
shall make or cause to be made all needful and proper repairs, renewals,
replacements and improvements to the properties so that the business carried on
in connection with the properties may be properly and advantageously conducted
at all times. The Borrowers shall notify the Bank prior to any change in the
permanent location of any of its properties or businesses.

 

  5.05 Payment of Liabilities.

 

The Borrowers will and will cause their Subsidiaries to pay or discharge:

 

(a) on or prior to the date on which penalties attach, all taxes, assessments
and other governmental charges or levies imposed upon them or any of their
properties or income, sales or franchises other than those contested with due
diligence, in good faith, without the incurrence of any Lien which would have a
Material Adverse Effect and for which the Borrowers and their Subsidiaries have
established sufficient reserves on their books;

 

(b) on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a Lien upon any of its properties other
than those contested with due diligence, in good faith, and for which the
Borrowers and their Subsidiaries have established adequate reserves on their
books and for which the Borrowers and their Subsidiaries have put in place
adequate bonds or other security to cover the amount of any such Lien;

 

(c) on or prior to the date when due, all other lawful claims which, if unpaid,
might result in the creation of a Lien upon any of its properties other than
those contested with due diligence, in good faith, without the incurrence of any
Lien which would have a Material Adverse Effect and for which the Borrowers and
their Subsidiaries have established sufficient reserves on their books; and

 

(d) all other current liabilities so that none is due more than sixty (60) days
after the due date for each liability on or prior to the date when due for each
liability, except current liabilities which are subject to good faith dispute
and as to which the Loan Parties and their Subsidiaries have created adequate
reserves on their books.

 

  5.06 Financial Accounting Practices.

 

Each Borrower will make and keep books, records and accounts which, in
reasonable detail, accurately and fairly reflect its transactions and
dispositions of its assets and maintain a system of internal accounting controls
sufficient to provide reasonable assurances that (a) transactions are executed
in accordance with management’s general or specific authorization, (b)
transactions are recorded as necessary (i) to permit preparation of financial
statements in conformity with GAAP and (ii) to maintain accountability for
assets, (c) access to assets is permitted only in accordance with management’s
general or specific authorization and (d) the recorded accountability for assets
is

 

32



--------------------------------------------------------------------------------

compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

  5.07 Compliance with Laws.

 

The Borrowers and their Subsidiaries shall comply in all material respects with
all applicable Laws.

 

  5.08 Pension Plans.

 

The Borrowers shall (a) keep in full force and effect any and all Plans which
are presently in existence or may, from time to time, come into existence under
ERISA, unless such Plans can be terminated without material liability to the
Borrowers in connection with such termination; (b) make contributions to all of
the Borrowers’ Plans in a timely manner and in a sufficient amount to comply
with the requirements of ERISA; (c) comply with all material requirements of
ERISA which relate to such Plans so as to preclude the occurrence of any
Reportable Event, Prohibited Transaction (other than a Prohibited Transaction
subject to an exemption under ERISA) or material accumulated funding deficiency
as such term is defined in ERISA; and (d) notify the Bank immediately upon
receipt by the Borrowers of any notice of the institution of any proceeding or
other action which may result in the termination of any Plan. The Borrowers
shall deliver to the Bank, promptly after the filing or receipt thereof, copies
of all material reports or notices that the Borrowers file or receive under
ERISA with or from the Internal Revenue Service, the PBGC, or the U.S.
Department of Labor.

 

  5.09 Continuation of and Change in Business.

 

The Borrowers will continue to engage in the business and activities described
in Schedule 3.07 to this Agreement and the Borrowers will not engage in any
other businesses or activities without the prior written consent of the Bank.

 

  5.10 Use of Proceeds.

 

The Borrowers will use the proceeds of the Loans for the purposes stated in
Section 3.17 hereof.

 

  5.11 Lien Searches.

 

The Bank may, but shall not be obligated to, conduct lien searches of the
Borrowers, their Subsidiaries and their assets and properties on an annual basis
and at such other times as the Bank, in its sole discretion, may determine to be
necessary. The Borrowers shall reimburse the Bank for the Bank’s out-of-pocket
costs in connection with such lien searches.

 

  5.12 Further Assurances.

 

The Borrowers, at their own cost and expense, will cause to be promptly and duly
taken, executed, acknowledged and delivered all such further acts, documents and
assurances as the Bank may request from time to time in order to carry out the
intent and purposes of this Agreement more effectively and the transactions
contemplated by this Agreement and to cause the Liens granted

 

33



--------------------------------------------------------------------------------

under the Pledge and Security Agreement or any other Loan Document to be, at all
times, valid, perfected and enforceable against the Borrowers and all third
parties. All expenses of such filings and recordings, and refilings and
rerecordings, shall be borne by the Borrowers.

 

  5.13 Maintenance of Required Collateral Account Balance.

 

The Collateral Account Balance shall equal or exceed the Required Collateral
Account Balance at all times.

 

  5.14 Amendment to Schedules and Representations and Warranties.

 

Should any of the information or disclosures provided on any of the schedules
attached hereto and made a part hereof become incorrect in any material respect,
the Borrowers shall promptly provide the Bank in writing with such revisions to
such schedule as may be necessary or appropriate to correct the same; provided,
however, that no schedule shall be deemed to have been amended, modified or
superseded by any such correction, nor shall any breach of warranty or
representation resulting from the inaccuracy or incompleteness of any such
schedule be deemed to have been cured thereby, unless and until the Bank, in its
sole and absolute discretion, shall have accepted in writing such revisions to
such schedule.

 

  5.15 Financial Covenants.

 

The following financial covenants with respect to the Borrowers and their
Subsidiaries shall apply:

 

(a) Minimum Tangible Net Worth. The Borrowers shall at all times maintain
Tangible Net Worth in an amount greater than or equal to Ninety-Five Million and
00/100 Dollars ($95,000,000.00) for each Fiscal Quarter of the Borrowers and
their Subsidiaries ending after the Closing Date.

 

(b) Unrestricted Cash and Cash Equivalents. The Borrowers shall at all times
maintain Unrestricted Cash and Cash Equivalents in an amount greater than or
equal to Thirty Million and 00/100 Dollars ($30,000,000.00).

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

The Borrowers covenant to Bank, on behalf of themselves and each of their
Subsidiaries, as follows:

 

  6.01 Liens.

 

No Borrower nor any Subsidiary of a Borrower shall at any time create, incur,
assume or suffer to exist any Lien on any of its assets or property, tangible or
intangible (including capital stock or other equity interest of a Borrower or
Subsidiary of a Borrower), now owned or hereafter acquired, or agree to become
liable to do so, except:

 

(a) Liens existing on the Closing Date and described in Schedule 6.01 to this
Agreement;

 

34



--------------------------------------------------------------------------------

(b) Liens in favor of the Bank;

 

(c) Liens arising from taxes, assessments, charges, levies or claims described
in Section 5.05 of this Agreement that are not yet due;

 

(d) pledges or deposits under worker’s compensation, unemployment insurance and
social security laws, or in connection with or to secure the performance of
bids, tenders, contracts (other than for the repayment of borrowed money) or
leases or to secure statutory obligations, surety or appeal bonds or other
pledges or deposits of like nature used in the ordinary course of business;

 

(e) any unfiled materialmen’s, mechanic’s, workmen’s, and repairmen’s Liens
arising in the ordinary course of business in respect of obligations that are
not overdue (provided, that if such a Lien shall be perfected, it shall be
discharged of record immediately by payment, bond or otherwise);

 

(f) Purchase Money Security Interests to secure Indebtedness permitted under
Section 6.02(d); provided, however, that such Liens shall be limited solely to
the equipment purchased with the proceeds of such Indebtedness;

 

(g) (A) Encumbrances consisting of zoning restrictions, easements,
rights-of-way, or other restrictions on the use of real property, (B) defects in
title to real property, and (C) Liens, encumbrances and title defects affecting
real property not known by the Borrowers or any Subsidiary of a Borrower, as
applicable, and not discoverable by a search of the public records, none of
which materially impairs the use of such property;

 

(h) (A) Liens on assets of a Person which is merged into or acquired by the
Borrowers or a Subsidiary of the Borrowers on or after the date of this
Agreement, and (B) Liens on assets acquired after the date of this Agreement;
provided that (x) such Liens existed at the time of such merger or acquisition
and were not created in anticipation thereof, (y) no such Lien spreads to cover
any property or assets of the Borrowers or any Subsidiary of the Borrowers; and
(z) the principal amount of Indebtedness secured thereby is not increased from
the amount outstanding immediately prior to such merger or acquisition;

 

(i) Liens created by or resulting from any litigation or legal proceedings which
are currently being contested in good faith by appropriate and lawful
proceedings diligently conducted and for which such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made and Liens arising out of judgments or orders for the payment of money which
do not constitute an Event of Default hereunder;

 

(j) Other Liens incidental to the conduct of the Borrowers’ or any Subsidiary’s
business or the ownership of its property and assets which were not incurred in
connection with the borrowing of money or the obtaining of advances or credit,
and which do not in the aggregate materially detract from the value of the
Borrowers’ or any Subsidiary’s property or assets or which do not materially
impair the use thereof in the operation of the Borrowers’ business;

 

35



--------------------------------------------------------------------------------

(k) Leases or subleases not otherwise prohibited by this Agreement; provided,
however, except as set forth in items (a) through (j) of this Section 6.01 the
Borrowers shall not permit or authorize Liens on any of the Borrowers’ or any of
their Subsidiaries’ properties, except in favor of the Bank for the benefit of
the Bank; and

 

(l) Liens securing Indebtedness of a non-domestic Subsidiary which Indebtedness
is permitted hereunder; provided such Lien encumbers only the assets of the
Subsidiary incurring such Indebtedness.

 

  6.02 Indebtedness.

 

No Borrower nor any Subsidiary of a Borrower shall at any time, create, incur,
assume or suffer to exist any Indebtedness, except:

 

(a) Indebtedness under this Agreement, the Notes or any other Loan Document or
any other document, instrument or agreement between a Borrower and the Bank;

 

(b) Indebtedness existing on the Closing Date and described in Schedule 6.02 to
this Agreement (including any extensions or renewals thereof provided there is
no increase in the amount thereof or other significant adverse change in the
terms thereof);

 

(c) Current accounts payable, accrued expenses and other expenses arising out of
transactions (other than borrowing) in the ordinary course of business;

 

(d) Capitalized Lease Obligations or Indebtedness secured by Purchase Money
Security Interests arising after the date of this Agreement for purchases or
leases of equipment in the ordinary course of business and in amounts which
shall not exceed Five Million and 00/100 Dollars ($5,000,000.00) in the
aggregate at any time;

 

(e) Obligations and liabilities as a general partner in general partnerships or
limited partnerships provided that the aggregate amount of such Indebtedness
permitted by this Section 6.02(e) shall not exceed Ten Million and 00/100
Dollars ($10,000,000.00) at any one time outstanding; and

 

(f) Indebtedness incurred in connection with Sections 6.01(h) and 6.01(l) above.

 

  6.03 Guarantees and Contingent Liabilities.

 

No Borrower nor any Subsidiary of a Borrower shall at any time directly or
indirectly become or be liable in respect of any Guaranty, or assume, guarantee,
become surety for, endorse or otherwise agree, become or remain directly or
contingently liable upon or with respect to any obligation or liability of any
other Person (the liability arising from such action is a “Contingent
Liability”); provided that any Borrower or any Subsidiary of a Borrower may
directly or indirectly become or be liable in respect of any Contingent
Liability so long as the aggregate amount of all such Contingent Liabilities
incurred by the Borrowers and their Subsidiaries does not exceed One Million and
00/100 Dollars ($1,000,000.00).

 

36



--------------------------------------------------------------------------------

  6.04 Loans and Investments.

 

No Borrower nor any Subsidiary of a Borrower shall at any time make or suffer to
remain outstanding any loan or advance to, or purchase, acquire, or own any
stock, bonds, notes or securities of, or any partnership (whether general or
limited) or limited liability company interest in, or any other investment or
interest in, or make any capital contribution or loan to, any other Person, or
agree, become or remain liable to do any of the foregoing, except (a) loans and
investments existing on the Closing Date and set forth on Schedule 6.04 attached
to this Agreement; (b) investments in Cash Equivalents; (c) trade credit
extended on usual and customary terms in the ordinary course of business; (d)
loans and advances to employees to meet expenses incurred by such employees in
the ordinary course of business, including without limitation relocation
expenses; (e) investments and capital contributions by the Borrowers or a
Subsidiary in, and loans and advances by the Borrowers or a Subsidiary to, a
third Person so long as after giving effect to each such investment or capital
contribution, the Borrowers shall not have caused a violation of the Loan
Documents; (f) loans, advances and capital contributions by a Subsidiary of the
Borrowers to the Borrowers or any of the Borrowers’ other Subsidiaries; (g)
loans, advances and capital contributions by a Borrower to a Subsidiary of a
Borrower; (h) mergers and consolidations permitted under Section 6.10 hereof;
and (i) Acquisitions permitted under Section 6.11 hereof.

 

  6.05 Distributions.

 

Except as described in Schedule 6.05, IGC will not declare, make, pay or agree,
become or remain liable to make or pay, any Distribution of any nature (whether
in cash, property, securities or otherwise) on account of or in respect of any
shares of capital stock of IGC or on account of the purchase, redemption,
retirement or acquisition of any shares of capital stock (or warrants, options
or rights for any shares of capital stock), of IGC. No Subsidiary of IGC shall
enter into any agreement with any Person (other than the Bank) which prohibits
or limits the ability of such Subsidiary to make any Distribution to a Borrower
that is a shareholder of such Subsidiary.

 

  6.06 Self-Dealing.

 

No Borrower nor any Subsidiary of a Borrower shall enter into or carry out any
transaction (including, without limitation, purchasing property or services from
or selling property or services to) with any Affiliate except:

 

(a) officers, directors, shareholders and employers of a Borrower or a
Subsidiary of a Borrower may render services to such Borrower or such
Subsidiary, as the case may be, for compensation at substantially the same or
better rates generally paid by third parties engaged in the same or similar
businesses for the same or similar services; and

 

(b) a Borrower or a Subsidiary of a Borrower may enter into and carry out other
transactions with Affiliates if in the ordinary course of such Borrower’s or
such Subsidiary’s business, as the case may be, pursuant to the reasonable
requirements of such Borrower’s or such Subsidiary’s business, as the case may
be, upon terms that are fair and reasonable and no less favorable to such
Borrower or such Subsidiary than such Borrower or such Subsidiary would obtain
in a comparable arm’s length transaction.

 

37



--------------------------------------------------------------------------------

  6.07 Disposition of Assets.

 

No Borrower nor any Subsidiary of a Borrower shall sell, convey, pledge, assign,
lease (except for leases entered into in the ordinary course of business),
abandon or otherwise transfer or dispose of, voluntarily or involuntarily (any
of the foregoing being referred to in this Section 6.07 as a transaction and any
set of related transactions constituting but a single transaction) any of its
properties or assets whether tangible or intangible (including, but not limited
to, shares of capital stock or other equity interest, as the case may be, of a
Borrower or Subsidiary of a Borrower or the Collateral or any portion thereof),
except:

 

(a) any sale, transfer or disposition of surplus, obsolete or worn out equipment
of the Borrowers or a Subsidiary;

 

(b) any sale, transfer or lease of inventory by the Borrowers or any Subsidiary
of the Borrowers in the ordinary course of business;

 

(c) any sale, transfer or lease of assets by any Subsidiary of the Borrowers to
the Borrowers or any other Subsidiary of the Borrowers or by the Borrowers to
any Subsidiary of the Borrowers; or

 

(d) any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (a) through (c) above, provided that (i) the
aggregate value of all assets sold by the Borrowers and their Subsidiaries shall
not exceed, in any fiscal year, ten percent (10%) of the reported consolidated
total assets of the Borrowers and their Subsidiaries as of the end of the
immediately preceding fiscal year, (ii) such sale, transfer or lease of assets
is preceded by delivery to the Bank at least three (3) Business Days before such
sale, transfer or lease, of a certificate which (1) states such sale, transfer
or lease will not violate any covenant of this Agreement, and (2) establishes
that, on a pro forma basis after taking into account such sale, transfer or
lease, the Borrowers are in compliance with the financial covenants set forth in
Section 5.15.

 

  6.08 Continuation of or Change in Business.

 

The Borrowers will continue to engage in its business substantially in the
manner conducted as of the Closing Date and shall not engage in any other
business without the prior written consent of the Bank.

 

  6.09 Margin Stock.

 

The Borrowers will not use the proceeds of any Loan, directly or indirectly, to
purchase any “margin stock” (within the meaning of Regulations U, G, T or X of
the Board of Governors of the Federal Reserve System) or to extend credit to
others for the purpose of purchasing or carrying, directly or indirectly, any
margin stock.

 

  6.10 Merger; Consolidation.

 

The Borrowers shall not, and shall not permit any Subsidiary of a Borrower to,
dissolve, liquidate or wind-up its affairs, or become a party to any merger,
consolidation or other business

 

38



--------------------------------------------------------------------------------

combination regardless of whether the value of the consideration paid or
received is comprised of cash, common or preferred stock or other equity
interests, or other assets, or sell, lease, transfer, or otherwise dispose of
all or substantially all of its assets, provided that:

 

(a) any Subsidiary of a Borrower may consolidate or merge into any Borrower
provided that such Borrower is the surviving Person;

 

(b) any Subsidiary of a Borrower may consolidate or merge into another
Subsidiary of a Borrower;

 

(c) any Subsidiary of a Borrower may sell, lease, transfer or otherwise dispose
of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to any Borrower or another Subsidiary of a Borrower; and

 

(d) any Borrower or any Subsidiary may consolidate or merge with any Person,
provided that (i) if a Borrower is a party to such merger or consolidation, such
Borrower is the surviving Person, (ii) no Event of Default or Potential Default
shall exist prior to such consolidation or merger and no Event of Default or
Potential Default shall occur or exist as a result of such consolidation or
merger, and (iii) the consolidation or merger shall not be contested by such
Person and shall be approved by such Person’s board of directors or other
governing body.

 

  6.11 Acquisitions.

 

No Borrower nor any Subsidiary of a Borrower shall make an Acquisition unless
each of the following conditions are satisfied: (i) no Event of Default or
Potential Default shall exist prior to such Acquisition and no Event of Default
or Potential Default shall occur or exist as a result of such Acquisition, and
(ii) the Acquisition shall not be contested by such Person and shall be approved
by such Person’s board of directors or other governing body.

 

  6.12 Change of Control.

 

The Borrowers shall not experience a Change of Control; provided that the
expansion of the size of IGC’s board of directors from five (5) to seven (7)
members shall not be deemed to be a Change of Control for purposes of this
Section 6.12.

 

  6.13 Double Negative Pledge.

 

No Borrower nor any Subsidiary of a Borrower shall enter into or suffer to exist
any agreement with any Person, other than in connection with this Agreement,
which prohibits or limits the ability of a Borrower or Subsidiary to create,
incur, assume or suffer to exist any Lien upon or with respect to any property
or assets of any kind, real or personal, tangible or intangible (including, but
not limited to, the capital stock or other equity interest, as the case may be)
of such Borrower or Subsidiary.

 

39



--------------------------------------------------------------------------------

  6.14 Sale/Leaseback.

 

No Borrower nor any Subsidiary of a Borrower shall enter into any agreement with
any party (“Lender”) to provide for the leasing by such Borrower or Subsidiary
of a Borrower of real or personal property which has been or is to be sold or
transferred by a Borrower to such Lender, or to any Person to whom funds have
been or will be advanced by such Lender on the security of such property or the
rental obligations of such Borrower or Subsidiary of a Borrower with respect to
such property.

 

  6.15 Modifications to Material Documents.

 

No Borrower shall amend in any respect its articles of incorporation and bylaws,
other organizational documents or the material terms of any material contracts
without the prior written consent of the Bank.

 

ARTICLE VII

 

DEFAULTS

 

  7.01 Events of Default.

 

An Event of Default means the occurrence or existence of one or more of the
following events or conditions (whatever the reason for such Event of Default
and whether voluntary, involuntary or effected by operation of Law):

 

(a) The Borrowers shall fail to pay principal or interest on any of the Loans or
any fee or amount payable pursuant to this Agreement, the Notes or any of the
other Loan Documents on the due date thereof; or

 

(b) Any representation or warranty made by a Borrower under this Agreement or
any of the other Loan Documents or any statement made by a Borrower or a
Subsidiary of a Borrower in any financial statement, certificate, report,
exhibit or document furnished by the Borrowers to the Bank pursuant to this
Agreement or the other Loan Documents shall prove to have been false or
misleading in any material respect as of the time made; or

 

(c) Any Borrower shall default in the performance or observance of any covenant,
agreement or duty under this Agreement, any Note or any other Loan Document (not
constituting an Event of Default under any other provision of this Section
7.01); or

 

(d) The Bank’s security interest under the Pledge and Security Agreement or any
of the other Loan Documents is or shall become unperfected; or

 

(e) Any Borrower shall (i) default (as principal or guarantor or other surety)
in any payment of principal of or interest on any obligation (or set of related
obligations) for borrowed money in excess of Two Million Five Hundred Thousand
and 00/100 Dollars ($2,500,000.00) beyond any period of grace with respect to
the payment or, if any obligation (or set of related obligations) for borrowed
money in excess of Two Million Five Hundred Thousand and 00/100 Dollars
($2,500,000.00) is or are payable or repayable on demand, fail to pay or

 

40



--------------------------------------------------------------------------------

repay such obligation or obligations when demanded, or (ii) default in the
observance of any other covenant, term or condition contained in any agreement
or instrument by which an obligation (or set of related obligations) is or are
created, secured or evidenced, if the effect of such default is to cause, or
commit the holder or holders of such obligation or obligations (or a trustee or
agent on behalf of such holder or holders) to cause, all or part of such
obligation or obligations to become due before its or their otherwise stated
maturity; or

 

(f) One or more judgments for the payment of money in excess of Ten Million and
00/100 Dollars ($10,000,000.00) shall have been entered against any Borrower or
any Subsidiary of a Borrower or any their respective properties, which shall
have remained undischarged or unstayed for a period of thirty (30) consecutive
days; or

 

(g) A writ or warrant of attachment, garnishment, execution, distraint or
similar process involving an aggregate amount of money in excess of Ten Million
and 00/100 Dollars ($10,000,000.00) shall have been issued against any Borrower,
any Subsidiary of a Borrower or any of their properties, which shall have
remained undischarged or unstayed for a period of thirty (30) consecutive days;
or

 

(h) The indictment or threatened indictment of any Borrower or any Subsidiary of
a Borrower under any criminal statute, or commencement or threatened
commencement of criminal or civil proceedings against any Borrower or any
Subsidiary of a Borrower pursuant to which statute or proceedings the penalties
or remedies sought include forfeiture of any of the property of such Borrower or
Subsidiary of a Borrower; or

 

(i) The Bank shall have determined in good faith (which determination shall be
conclusive) that a Material Adverse Change has occurred or that the prospect of
payment or performance of any covenant, agreement or duty under this Agreement,
the Notes or the other Loan Documents is impaired or that the Bank is insecure;
or

 

(j) (i) A Termination Event with respect to a Plan shall occur, (ii) any Person
shall engage in any Prohibited Transaction or Reportable Event involving any
Plan, (iii) an accumulated funding deficiency, whether or not waived, shall
exist with respect to any Plan, (iv) the Borrowers or any ERISA Affiliate shall
be in “Default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments due to a multi-employer Plan resulting from the Borrowers’ or any ERISA
Affiliate’s complete or partial withdrawal (as described in Section 4203 or 4205
of ERISA) from such Plan or (v) any other event or condition shall occur or
exist with respect to a single employer Plan, except that no such event or
condition shall constitute an Event of Default if it, together with all other
events or conditions at the time existing, would not subject the Borrowers or
any of their Subsidiaries to any tax, penalty, debt or liability which, alone or
in the aggregate, would have a Material Adverse Effect; or

 

41



--------------------------------------------------------------------------------

(k) A proceeding shall be instituted and shall remain undismissed or unstayed
and in effect for a period of sixty (60) consecutive days in respect of any
Borrower or any Subsidiary of a Borrower (other than Chen & McGinley, LLC, a
Pennsylvania limited liability company):

 

(i) seeking to have an order for relief entered in respect of such Borrower or
Subsidiary, or seeking a declaration or entailing a finding that such Borrower
or Subsidiary is insolvent or a similar declaration or finding, or seeking
dissolution, winding-up, charter revocation or forfeiture, liquidation,
reorganization, arrangement, adjustment, composition or other similar relief
with respect to such Borrower or Subsidiary, its assets or debts under any Law
relating to bankruptcy, insolvency, relief of debtors or protection of
creditors, termination of legal entities or any other similar Law now or
hereinafter in effect; or

 

(ii) seeking appointment of a receiver, trustee, custodian, liquidator,
assignee, sequestrator or other similar official for any Borrower or any
Subsidiary of a Borrower or for all or any substantial part of its property; or

 

(l) Any Borrower or any Subsidiary of a Borrower (other than those Subsidiaries
of the Borrowers set forth on Schedule 7.01(1) attached hereto) shall become
insolvent; shall become generally unable to pay its debts as they become due;
shall voluntarily suspend transaction of its business; shall make a general
assignment for the benefit of creditors; shall institute a proceeding described
in Section 7.01(k)(i) of this Agreement or shall consent to any order for
relief, declaration, finding or relief described in Section 7.01(k)(i) of this
Agreement; shall institute a proceeding described in Section 7.01(k)(ii) of this
Agreement or shall consent to the appointment or to the taking of possession by
any such official of all or any substantial part of its property whether or not
any proceeding is instituted; shall dissolve, wind-up or liquidate itself or any
substantial part of its property (unless otherwise permitted hereunder); or
shall take any action in furtherance of any of the foregoing.

 

  7.02 Consequences of an Event of Default.

 

(a) If an Event of Default specified in subsections (b) through (j) of Section
7.01 of this Agreement occurs and continues or exists, the Bank will be under no
further obligation to make Loans or issue Letters of Credit and may at its
option (i) demand the unpaid principal amount of the Notes, interest accrued on
the unpaid principal amount thereof and all other amounts owing by the Borrowers
under this Agreement, the Notes and the other Loan Documents to be immediately
due and payable without presentment, protest or further demand or notice of any
kind, all of which are expressly waived, and an action for any amounts due shall
accrue immediately; and (ii) require the Borrowers to, and the Borrowers shall
thereupon, deposit in a non-interest bearing account with the Bank, as cash
collateral for its obligations under the Loan Documents, an amount equal to one
hundred five percent (105%) of the Letter of Credit Reserve, and the Borrowers
hereby pledge to the Bank, and grant to the Bank a security interest in, all
such cash as security for such obligations of the Borrowers.

 

(b) If an Event of Default specified in subsections (a), (k) or (l) of Section
7.01 of this Agreement occurs and continues or exists, the Bank will be under no
further obligation to make Loans or issue Letters of Credit and the unpaid
principal amount of the Notes, interest accrued thereon and all other amounts
owing by the Borrowers under this Agreement, the Notes and the other Loan
Documents shall automatically become immediately due and payable without
presentment, demand, protest or notice of any kind, all of which are expressly
waived, and an action for any amounts due shall accrue immediately.

 

42



--------------------------------------------------------------------------------

  7.03 Set-Off.

 

If the unpaid principal amount of the Notes, interest accrued on the unpaid
principal amount thereof or other amount owing by the Borrowers under this
Agreement, the Notes or the other Loan Documents shall have become due and
payable (at maturity, by acceleration or otherwise), the Bank, any assignee of
the Bank and the holder of any participation in any Loan will each have the
right, in addition to all other rights and remedies available to it, without
notice to the Borrowers, to set-off against and to appropriate and apply to such
due and payable amounts any Debt owing to, and any other funds held in any
manner for the account of, any Borrower by the Bank or by such holder including,
without limitation, all funds in all deposit accounts (whether time or demand,
general or special, provisionally credited or finally credited, or otherwise)
now or in the future maintained by any Borrower with the Bank or such holder.
Each Borrower consents to and confirms the foregoing arrangements and confirms
the Bank’s rights, such assignee’s rights and such holder’s rights of banker’s
lien and set-off. Nothing in this Agreement will be deemed a waiver or
prohibition of or restriction on the Bank’s rights, such assignee’s rights or
any such holder’s rights of banker’s lien or set-off.

 

  7.04 Other Remedies.

 

The remedies in this Article VII are in addition to, not in limitation of, any
other right, power, privilege or remedy, either at law, in equity or otherwise,
to which the Bank may be entitled.

 

ARTICLE VIII

 

MISCELLANEOUS

 

  8.01 Business Days.

 

Except as otherwise provided in this Agreement, whenever any payment or action
to be made or taken under this Agreement, or under any Note or under any of the
other Loan Documents is stated to be due on a day which is not a Business Day,
such payment or action will be made or taken on the next following Business Day
and such extension of time will be included in computing interest or fees, if
any, in connection with such payment or action.

 

  8.02 Amendments and Waivers.

 

The Bank and the Borrowers may from time to time enter into agreements amending,
modifying or supplementing this Agreement, the Notes or any other Loan Document
or changing the rights of the Bank or of the Borrowers under this Agreement,
under the Notes or under any other Loan Document and the Bank may from time to
time grant waivers or consent to a departure from the due performance of the
obligations of the Borrowers under this Agreement, under the Notes or under any
other Loan Document. Any such agreement, waiver or consent must be in writing
and will be effective only to the extent specifically set forth in such writing.
In the case of any such waiver or consent relating to any provision of this
Agreement, any Event of Default or Potential Default so waived or consented to
will be deemed to be cured and not continuing, but no such waiver or consent
will extend to any other or subsequent Event of Default or Potential Default or
impair any right consequent thereto.

 

43



--------------------------------------------------------------------------------

  8.03 No Implied Waiver; Cumulative Remedies.

 

No course of dealing and no delay or failure of the Bank in exercising any
right, power or privilege under this Agreement, the Notes or any other Loan
Document will affect any other or future exercise of any such right, power or
privilege or exercise of any other right, power or privilege except as and to
the extent that the assertion of any such right, power or privilege shall be
barred by an applicable statute of limitations; nor shall any single or partial
exercise of any such right, power or privilege or any abandonment or
discontinuance of steps to enforce such a right, power or privilege preclude any
further exercise of such right, power or privilege or of any other right, power
or privilege. The rights and remedies of the Bank under this Agreement, the
Notes or any other Loan Document are cumulative and not exclusive of any rights
or remedies that the Bank would otherwise have.

 

  8.04 Notices.

 

All notices, requests, demands, directions and other communications
(collectively “Notices”) under the provisions of this Agreement or the Notes
must be in writing (including telexed or telecopied communication) unless
otherwise expressly permitted under this Agreement and must be sent by
first-class or first-class express mail, private overnight or next Business Day
courier or by telex or telecopy with confirmation in writing mailed first class,
in all cases with charges prepaid, and any such properly given Notice will be
effective when received. All Notices will be sent to the applicable party at the
addresses stated below or in accordance with the last unrevoked written
direction from such party to the other parties.

 

If to Borrowers:

     Sunil Wadhwani        Chief Executive Officer        iGate Corporation  
     Suite 500        1000 Commerce Drive        Pittsburgh, Pennsylvania 15275
                Sunil Wadhwani        President        iGate, Inc.        Suite
500        1000 Commerce Drive        Pittsburgh, Pennsylvania 15275         

and copy to:

     James J. Barnes, Esquire        Reed Smith        435 Sixth Avenue       
Pittsburgh, Pennsylvania 15219

 

44



--------------------------------------------------------------------------------

If to Bank:

    

Enrico A. Della Corna

      

Managing Director

      

PNC Bank, National Association

      

One PNC Plaza

      

P1-POPP-02-6

      

249 Fifth Avenue

      

Pittsburgh, Pennsylvania 15222-2707

        

and copy to:

    

Jeffrey J. Conn, Esquire

      

Thorp Reed & Armstrong, LLP

      

One Oxford Centre

      

301 Grant Street, 14th Floor

      

Pittsburgh, Pennsylvania 15219-1425

 

  8.05 Expenses; Taxes; Attorneys Fees.

 

The Borrowers agree to pay or cause to be paid and to save the Bank harmless
against liability for the payment of all reasonable out-of-pocket expenses
including, but not limited to, reasonable fees and expenses of counsel and
paralegals for the Bank, incurred by the Bank from time to time (i) arising in
connection with the preparation, execution, delivery and performance of this
Agreement, the Notes and the other Loan Documents, (ii) relating to any
requested amendments, waivers or consents to this Agreement, the Notes or any of
the other Loan Documents and (iii) arising in connection with the Bank’s
enforcement or preservation of rights under this Agreement, the Notes or any of
the other Loan Documents including, but not limited to, such expenses as may be
incurred by the Bank in the collection of the outstanding principal amount of
the Loans. The Borrowers agree to pay all stamp, document, transfer, recording
or filing taxes or fees and similar impositions now or in the future determined
in good faith by the Bank to be payable in connection with this Agreement, the
Notes or any other Loan Document. The Borrowers agree to save the Bank harmless
from and against any and all present or future claims, liabilities or losses
with respect to or resulting from any omission to pay or delay in paying any
such taxes, fees or impositions. In the event of a determination adverse to the
Borrowers of any action at Law or suit in equity in relation to this Agreement,
the Notes or the other Loan Documents, the Borrowers will pay, in addition to
all other sums which the Borrowers may be required to pay, a reasonable sum for
attorneys’ and paralegals’ fees incurred by the Bank or the holder of any Note
in connection with such action or suit. All payments due from the Borrowers
under this Section will be added to and become part of the Debt until paid in
full.

 

  8.06 Severability.

 

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement is held invalid or unenforceable in whole or in part in any
jurisdiction, such provision shall, as to such jurisdiction, be ineffective to
the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability of the provision in any other
jurisdiction or the remaining provisions of this Agreement in any jurisdiction.

 

45



--------------------------------------------------------------------------------

  8.07 Governing Law; Consent to Jurisdiction.

 

This Agreement will be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania and for all purposes shall be governed by and
construed and enforced in accordance with the substantive Laws, and not the Laws
of conflicts, of said Commonwealth. The Borrowers consent to the exclusive
jurisdiction and venue of the federal and state courts located in Allegheny
County, Pennsylvania, in any action on, relating to or mentioning this
Agreement, the Notes, the other Loan Documents or any one or more of them.

 

  8.08 Prior Understandings.

 

This Agreement, the Notes and the other Loan Documents supersede all prior
understandings and agreements, whether written or oral, among the parties
relating to the transactions provided for in this Agreement, the Notes and the
other Loan Documents.

 

  8.09 Duration; Survival.

 

All representations and warranties of the Borrowers contained in this Agreement
or made in connection with this Agreement or any of the other Loan Documents
shall survive the making of and will not be waived by the execution and delivery
of this Agreement, the Notes or the other Loan Documents, by any investigation
by the Bank, or the making of any Loan or issuance of any Letter of Credit.
Notwithstanding termination of this Agreement or the occurrence of an Event of
Default, all covenants and agreements of the Borrowers will continue in full
force and effect from and after the date of this Agreement so long as the
Borrowers may borrow under this Agreement and until payment in full of the
Notes, interest thereon, and all fees and other obligations of the Borrowers
under this Agreement or the Notes. Without limitation, it is understood that all
obligations of the Borrowers to make payments to or indemnify the Bank will
survive the payment in full of the Notes and of all other obligations of the
Borrowers under this Agreement, the Notes and the other Loan Documents.

 

  8.10 Counterparts.

 

This Agreement may be executed in any number of counterparts and by the
different parties to this Agreement on separate counterparts each of which, when
so executed, will be deemed an original, but all such counterparts will
constitute but one and the same instrument.

 

  8.11 Successors and Assigns.

 

This Agreement will be binding upon and inure to the benefit of the Bank, the
Borrowers and their respective successors and assigns, except that no Borrower
may assign or transfer any of its rights under this Agreement without the prior
written consent of the Bank.

 

  8.12 No Third Party Beneficiaries.

 

The rights and benefits of this Agreement and the other Loan Documents are not
intended to, and shall not, inure to the benefit of any third party.

 

46



--------------------------------------------------------------------------------

  8.13 Participation and Assignment.

 

The Bank may from time to time participate, sell or assign all or any part of
the Loans made by the Bank or which may be made by the Bank, or its right, title
and interest in the Loans or in or to this Agreement, to another lending office,
lender or financial institution. Except to the extent otherwise required by the
context of this Agreement, the word “Bank” where used in this Agreement means
and includes any holder of a Note originally issued to the Bank and each such
holder of a Note will be bound by and have the benefits of this Agreement, the
same as if such holder had been a signatory to this Agreement. In connection
with any such sale, assignment or grant of participation, the Bank may make
available to any prospective purchaser, assignee or participant any information
relative to the Borrowers in the Bank’s possession.

 

  8.14 Exhibits.

 

All exhibits and schedules attached to this Agreement are incorporated and made
a part of this Agreement.

 

  8.15 Headings.

 

The section headings contained in this Agreement are for convenience only and do
not limit or define or affect the construction or interpretation of this
Agreement in any respect.

 

  8.16 Indemnity.

 

In addition to the payment of expenses pursuant to Section 8.05 hereof, whether
or not the transactions contemplated hereby shall be consummated, the Borrowers
agree to indemnify, pay and hold the Bank and the officers, directors,
employees, agents, consultants, auditors, affiliates and attorneys of the Bank
(collectively called the “Indemnitees”), harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgment, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for such Indemnitees
in connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not such Indemnitee shall be designated a
party thereto) that is imposed on, incurred by, or asserted against that
Indemnitee, in any manner relating to or arising out of this Agreement or the
other Loan Documents, the consummation of the transactions contemplated by this
Agreement, the statements contained in the commitment letters, if any, delivered
by the Bank, the Bank’s agreement to make the Loans or issue Letters of Credit
hereunder, the use or intended use of the proceeds of any of the Loans or the
exercise of any right or remedy hereunder or under any of the other Loan
Documents, any error, failure or delay in the performance of any of the Bank’s
obligations under this Agreement caused by natural disaster, fire, war, strike,
civil unrest, error in inoperability of communication equipment or lines or any
other circumstances beyond the control of the Bank or actions taken by the Bank
which were reasonably believed by the Bank to be taken pursuant to this
Agreement including, but not limited to, actions taken by the Bank to amend or
cancel any funds transfer instructions or any decision by the Bank to effect or
not to effect the transfer as provided in this Agreement, or any other such
action taken by the Bank in good faith pursuant to its responsibilities under
this Agreement (the “Indemnified Liabilities”); provided, however, that the
Borrowers shall have no obligation to an Indemnitee hereunder with respect to
Indemnified Liabilities arising from the gross

 

47



--------------------------------------------------------------------------------

negligence or willful misconduct of that or another Indemnitee as finally
determined by a court of competent jurisdiction.

 

  8.17 Limitation of Liability.

 

To the fullest extent permitted by Law, no claim may be made by any Borrower
against the Bank or any affiliate, director, officer, employee, attorney or
agent of any Bank for any special, incidental, consequential or punitive damages
in respect of any claim arising from or relating to this Agreement or any other
Loan Document or any statement, course of conduct, act, omission or event
occurring in connection herewith or therewith (whether for breach of contract,
tort or any other theory of liability). Each Borrower hereby waives, releases
and agrees not to sue upon any claim for any such damages, whether such claim
presently exists or arises hereafter and whether or not such claim is known or
is suspected to exist in its favor. This Section 8.17 shall not limit any rights
of the Borrowers arising solely out of willful misconduct as finally determined
by a court of competent jurisdiction.

 

[INTENTIONALLY LEFT BLANK]

 

48



--------------------------------------------------------------------------------

8.18 WAIVER OF TRIAL BY JURY.

  INITIALS: THE BORROWERS AND THE BANK EXPRESSLY, KNOWINGLY AND VOLUNTARILY
WAIVE ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY, AND NO SUCH
PARTY WILL AT ANY TIME INSIST UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER CLAIM
OR TAKE THE BENEFIT OR ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING IN
CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS.  

 

____________

IGC

 

____________

IGI

 

____________

Bank

 

[INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed and delivered this Agreement on the date set forth at the beginning of
this Agreement.

 

ATTEST:

         

iGate Corporation, a Pennsylvania corporation

    By:      

(SEAL)

      By:      

(SEAL)

 

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

    Name:           Name:      

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Title:           Title:      

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

ATTEST:

         

iGate, Inc., a Pennsylvania corporation

    By:      

(SEAL)

      By:      

(SEAL)

 

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

    Name:           Name:      

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Title:           Title:      

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

           

PNC Bank, National Association

                    By:                      

--------------------------------------------------------------------------------

            Name:                  

--------------------------------------------------------------------------------

            Title:                  

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

All Schedules to the Loan Agreement:

 

  a. Schedule 3.07 Officers and Directors; Business

 

  b. Schedule 3.10 Taxes

 

  c. Schedule 3.12 Litigation

 

  d. Schedule 3.14 ERISA

 

  e. Schedule 3.16 Environmental Matters

 

  f. Schedule 3.24 Subsidiaries

 

  g. Schedule 6.01 Liens

 

  h. Schedule 6.02 Indebtedness

 

  i. Schedule 6.04 Loans and Investments

 

  j. Schedule 6.05 Distributions

 

  k. Schedule 7.01(1) Non-Operating Subsidiaries

 

All Exhibits to the Loan Agreement:

 

  a. Form of Revolving Credit Note

 

  b. Form of Compliance Certificate

 



--------------------------------------------------------------------------------

SCHEDULES

TO

LOAN AGREEMENT

AMONG

iGATE CORPORATION,

iGATE, INC.

AND

PNC BANK, NATIONAL ASSOCIATION

 

September 16, 2003

 



--------------------------------------------------------------------------------

SCHEDULE 3.07

OFFICERS AND DIRECTORS; BUSINESS

 

iGate Corporation

     Sunil Wadhwani   

Co-Chairman & CEO

Michael J. Zugay   

Senior Vice President, Chief Financial Officer and Secretary

Ashok Trivedi   

Co-Chairman & President

Gordon Garrett   

Director

Edward Yourdon   

Director

Michel Berty   

Director

iGate, Inc.

     Sunil Wadhwani   

Director, President, Treasurer and Secretary

Ashok Trivedi   

Director

Michael J. Zugay   

Vice President and Chief Financial Officer

 

Business:

 

iGate Corporation and iGate, Inc., through their operating subsidiaries, are
worldwide providers of Information Technology (“IT”) and Offshore Outsourcing
services.

 

Through the companies IT and Offshore Outsourcing services model, service
offerings include:

 

  • IT professional services.

 

  • Offshore Outsourcing services which include but are not limited to:

 

  – Business Process Outsourcing (“BPO”) services such as:

 

  n Back-Office accounting and finance functions;

 

  n Billing and accounts receivable collections;

 

  n Insurance and healthcare claims processing;

 

  n Business services provisioning which provides BPO services along with
business process analysis on the front-end to optimize efficiency.

 

  n Offshore call centers.

 

  n Any other offshore outsourcing service offering that can reasonably be
expected to be provided through the IGC’s offshore subsidiaries.

 

  • Clinical research and related chemical trials and other services related to
site management organizations.

 



--------------------------------------------------------------------------------

SCHEDULE 3.10

TAXES

 

eJiva LLC (f/k/a eJiva, Inc.), Emplifi, Inc. and Mastech Application Services,
Inc were incorporated in Pennsylvania on February 24, 2000, as wholly-owned
subsidiaries of iGate, Inc. (f/k/a Mastech Systems Corporation) as part of iGate
Corporation’s reorganization. On May 1, 2000, iGate Inc. contributed operating
assets to each of these subsidiaries. On that same date, iGate, Inc. ceased
operations and became a holding company in nature. The Commonwealth of
Pennsylvania has challenged the timing of iGate Inc.’s holding company status.
The Commonwealth’s position is that iGate Inc. elected status as a holding
company should not have been utilized in calculating Pennsylvania Capital Stock
Tax. The amount in question, $156,413.00, is the Commonwealth of Pennsylvania’s
redetermination of Capital Stock Tax due, plus applicable interest and
penalties. iGate, Inc. filed an appeal of this decision with the Pennsylvania
Board of Appeals on June 13, 2003. The hearing on this issue is scheduled for
September 19, 2003.

 



--------------------------------------------------------------------------------

SCHEDULE 3.12

LITIGATION

 

IGC is a named defendant in a matter involving Convergys Information Management
Group Inc. IGC has retained local counsel in Cincinnati, Ohio to represent it in
this matter. IGC also notified all applicable insurance carriers that it will be
seeking coverage reimbursement in the event that any damages are awarded. IGC
believes that IGC’s financial exposure is limited to a $100,000 deductible under
its Professional Liability Policy. A hearing date has been tentatively scheduled
for April 2004.

 

IGC is named as a defendant in a third-party complaint filed by Comprehensive
Software Systems, Inc. The parties are currently involved in the discovery
process of the case. IGC also notified all applicable insurance carriers that it
will be seeking coverage reimbursement in the event that any damages are
awarded. It is therefore expected that IGC’s only financial exposure would be
limited to applicable deductibles on the appropriate insurance policies. IGC
denies all liability in this matter. A hearing date has been tentatively
scheduled for February 2004. IGC does not expect the suit to have a Maternal
Adverse Effect to its business.

 



--------------------------------------------------------------------------------

SCHEDULE 3.14

ERISA

 

None

 



--------------------------------------------------------------------------------

SCHEDULE 3.16

ENVIRONMENTAL MATTERS

 

None

 



--------------------------------------------------------------------------------

SCHEDULE 3.24

SUBSIDIARIES

 

See attached.

 



--------------------------------------------------------------------------------

SCHEDULE 6.01

LIENS

 

1. Lien filed by Hewlett-Packard Company Finance & Remarketing Division on May
3, 2002 – all of IGC’s right, title and interest in the inventory and equipment
now or hereafter leased from Hewlett-Packard by IGC pursuant to Finance
Agreement #-38742 between IGC and Hewlett-Packard.

 



--------------------------------------------------------------------------------

SCHEDULE 6.02

INDEBTEDNESS

 

     ($ In Millions)


--------------------------------------------------------------------------------

Consolidated Indebtedness at August 31, 2003:

      

Current liabilities for operating purposes

   $ 36.1     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Executive bonus

   $ 2.8     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

IRG Put option (described on Schedule 6.05)

   $ 9.2     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Minority interest

   $ 6.7     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Restructuring revenues

   $ 3.2     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Intercompany Indebtedness:

      

Note payable from iGate Global Solutions Limited (f/k/a Mascot Systems Ltd), to
iGate, Inc.

   $ 2.5     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Note payable from iGate Global Solutions Limited (f/k/a Mascot Systems Ltd) to
iGate, Inc. in connection with August 21, 2003 Quintant acquisition

   $ 10.0     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Full rental payments through 2009 on office space occupied

   $ 14.7     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE 6.04

LOANS AND INVESTMENTS

 

LENDER/PROVIDER

--------------------------------------------------------------------------------

  

BORROWER/RECIPENT
DESCRIPTION

--------------------------------------------------------------------------------

   PRINCIPAL
AMOUNT


--------------------------------------------------------------------------------

    

iGate Corporation

   Vivekanand Penninti    $ 268,814    Loan to Purchase Restricted Stock of
iGate Corporation

iGate Corporation

   Kathy Eisner      24,719    Loan to Purchase Restricted Stock of iGate
Corporation

iGate Corporation

   Bernard Werner      15,449    Loan to Purchase Restricted Stock of iGate
Corporation

iGate Holding Corporation

   itiliti, Inc.      2,520,000    Stock Purchase             2,500,000    Asset
Purchase

iGate Capital Management

          225,000    Capital Contribution for Working Capital Purposes

iGate Holding Corporation

   iGate, Inc. (1)
Cumulative Balances of Loans for Working Capital Purposes & Acquisitions     
177,103,306     

iGate Holding Corporation

   iGate, Inc.      12,800,000    Conversion of dividend in the form of Note
Receivable

iGate Holding Corporation

   iGate, Inc.      36,208,295    Conversion of Dividend in the form of Note
Receivable

iGate Ventures Holding Corp.

   iGate Ventures Holding Corp.      10,000    Capital Contribution

iGate Ventures Holding Corp.

   iGate Ventures Inc.      10,000    Capital Contribution

iGate Ventures Holding Corp.

   iGate Venture Partners, L.P.      1,300,000    Brain Bench Stock Purchase



--------------------------------------------------------------------------------

SCHEDULE 6.04

LOANS AND INVESTMENTS

 

LENDER/PROVIDER

--------------------------------------------------------------------------------

  

BORROWER/RECIPENT
DESCRIPTION

--------------------------------------------------------------------------------

   PRINCIPAL
AMOUNT


--------------------------------------------------------------------------------

    

iGate Ventures Holding Corp.

   iGate Venture Partners, L.P.      1,396,000    Speechworks Stock Purchase

iGate Ventures Holding Corp.

   iGate Venture Partners, L.P.      2,000,000    Xpede Stock Purchase

iGate Ventures Holding Corp.

   iGate Venture Partners, L.P.      91,111    eNDP, Inc. Stock Purchase

iGate Ventures Holding Corp.

   iGate Venture Partners, L.P.      3,000,000    Bluewater Stock Purchase

iGate Ventures Holding Corp.

   iGate Venture Partners, L.P.      250,000    Versata Stock Purchase

iGate, Inc.

   Innovative Research Group      4,687,500    Stock Purchase

iGate Holding Corporation

   Investment in iGate, Inc.      2,500    Stock Purchase

iGate Holding Corporation

   Investment in Quantum Information Resources      1,000    Stock Purchase

iGate, Inc,

   Synerge LLC      0    Capital Contribution

iGate, Inc.

   Symphoni Interactive LLC      0    Capital Contribution & Advances for
Working Capital Purposes

iGate, Inc.

   Air2Web, Inc. Paid in Cash      20,000,000    Stock Purchase

iGate, Inc.

   Scott Systems Private Ltd.
(dba jobcurry)      250,000    Capital Contribution for Working Capital Purposes

iGate Corporation

   Quintant      900,000    Stock

iGate, Inc.

   Quintant      19,000,000    Stock          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

               $ 292,824,804               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

 

(1) Represents many transaction between iGate Holding Corporation and iGate,
Inc., individually none of which exceeds $100,000,000.



--------------------------------------------------------------------------------

SCHEDULE 6.05

DISTRIBUTIONS

 

iGate Global Solutions Limited (f/k/a/ Mascot Systems, Ltd.), iGate
Corporation’s majority-owned Indian subsidiary, declares and pays yearly a
dividend to its shareholders every July.

 

In conjunction with iGate Corporation’s acquisition of Quintant Services
Limited, approximately 2,800,000 shares of iGate Corporation’s common stock will
be issued to Quintant’s Co-Founders. This issuance is expected to occur in March
2004, and will complete the acquisition of Quintant Services Limited.

 

In conjunction with iGate Global Solutions Ltd.’s January 1, 2003 acquisition of
eJiva, Inc. (eJiva, Inc. has since been converted into a limited liability
company by merger – eJiva, LLC), IGC assumed all obligations of eJiva related to
a put option that was granted to the co-founders of Innovative Resource Group,
Inc. (Vivekanand Penninti, Kathy Eisner and Bernard Werner) in connection with
the merger of their former company, Innovative Resource Group, Inc. with and
into eJiva on December 31, 2001, which required eJiva to pay such the
co-founders $9.3 million in the aggregate for such shares. Payment will be made
by IGC to the co-founders of Innovative Resource Group, Inc. on or before
December 31, 2003.



--------------------------------------------------------------------------------

SCHEDULE 7.01(l)

NON-OPERATING SUBSIDIARIES

 

iGate Holding Corporation

 

iGate Ventures Holding Corporation

 

iGate Management, Inc.

 

iGate Ventures, Inc.

 

Highgate Venture Management LLC

 

iGate Venture I, LLP

 

High Venture Partners I, L.P.

 

iGate Capital Management, Inc.

 

MobileHelix, Inc.

 

Mastech Trademark Systems, Inc.

 

Chen & McGinley, LLC

 

Symphoni Holdings, Inc.

 

itiliti, LLC

 

Synerge Holdings, Inc.

 

Red Brigade, Inc. (f/k/a iGate Europe, Inc.)

 

Quantum Group, Inc.

 

Quantum Information Resources, Inc.